Exhibit 10.2

 

EXECUTION COPY

 

 

FOUR-YEAR

SECURED LETTER OF CREDIT FACILITY AGREEMENT

 

dated as of

 

March 9, 2012

 

among

 

VALIDUS HOLDINGS, LTD.,

 

VALIDUS REINSURANCE, LTD.,

 

VALIDUS RE AMERICAS, LTD.,

 

VARIOUS DESIGNATED SUBSIDIARY ACCOUNT PARTIES,

 

The Lenders Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

DEUTSCHE BANK SECURITIES INC.,

as Syndication Agent

 

and

 

LLOYDS SECURITIES INC. and SUNTRUST BANK,

as Co-Documentation Agents

 

 

J.P. MORGAN SECURITIES LLC, DEUTSCHE BANK SECURITIES INC.,
LLOYDS SECURITIES INC. and SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions

1

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

22

SECTION 1.03.

Accounting Terms; GAAP

23

 

 

ARTICLE II

 

 

 

Letters of Credit

23

 

 

SECTION 2.01.

Several Letters of Credit

23

SECTION 2.02.

Fronted Letters of Credit

25

SECTION 2.03.

Conditions to the Issuance of all Letters of Credit

27

SECTION 2.04.

Letter of Credit Requests

29

SECTION 2.05.

Agreement to Repay Letter of Credit Drawings

29

SECTION 2.06.

Increased Costs

30

SECTION 2.07.

Letter of Credit Expiration and Extensions

31

SECTION 2.08.

Changes to Stated Amount

31

SECTION 2.09.

Termination and Reduction of Commitments

32

SECTION 2.10.

Prepayment; Additional Borrowing Base Requirements

32

SECTION 2.11.

Fees

33

SECTION 2.12.

Taxes

34

SECTION 2.13.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

36

SECTION 2.14.

Mitigation Obligations; Replacement of Lenders

37

SECTION 2.15.

Designated Subsidiary Account Parties

38

SECTION 2.16.

Additional Commitments

39

SECTION 2.17.

Existing Secured Fronted Letters of Credit

40

SECTION 2.18.

Existing Secured Several Letters of Credit

40

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

42

 

 

 

SECTION 3.01.

Corporate Status

42

SECTION 3.02.

Corporate Power and Authority

43

SECTION 3.03.

No Contravention of Agreements or Organizational Documents

43

SECTION 3.04.

Litigation and Environmental Matters

43

SECTION 3.05.

Use of Letters of Credit

43

SECTION 3.06.

Approvals

43

SECTION 3.07.

Investment Company Act

43

SECTION 3.08.

True and Complete Disclosure; Projections and Assumptions

44

SECTION 3.09.

Financial Condition

44

SECTION 3.10.

Tax Returns and Payments

44

SECTION 3.11.

Compliance with ERISA

45

SECTION 3.12.

Subsidiaries

45

 

i

--------------------------------------------------------------------------------


 

SECTION 3.13.

Capitalization

45

SECTION 3.14.

Indebtedness

45

SECTION 3.15.

Compliance with Statutes and Agreements

45

SECTION 3.16.

Insurance Licenses

46

SECTION 3.17.

Insurance Business

46

SECTION 3.18.

Security Documents

46

SECTION 3.19.

Properties; Liens; and Insurance

46

SECTION 3.20.

Solvency

47

SECTION 3.21.

Certain Insurance Regulations, Orders, Consents, Etc.

47

 

 

 

ARTICLE IV

 

 

 

Conditions

47

 

 

SECTION 4.01.

Effective Date

47

SECTION 4.02.

Each Credit Event

49

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

50

 

 

 

SECTION 5.01.

Information Covenants

50

SECTION 5.02.

Books, Records and Inspections

53

SECTION 5.03.

Insurance

54

SECTION 5.04.

Payment of Taxes and other Obligations

54

SECTION 5.05.

Maintenance of Existence; Conduct of Business

54

SECTION 5.06.

Compliance with Statutes, etc.

54

SECTION 5.07.

ERISA

55

SECTION 5.08.

Maintenance of Property

55

SECTION 5.09.

Maintenance of Licenses and Permits

56

SECTION 5.10.

Borrowing Base Requirement

56

SECTION 5.11.

Collateral; Further Assurances

56

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

56

 

 

 

SECTION 6.01.

Changes in Business or Organizational Documents

56

SECTION 6.02.

Consolidations, Mergers and Sales of Assets

56

SECTION 6.03.

Liens

57

SECTION 6.04.

Indebtedness

60

SECTION 6.05.

[Intentionally Omitted]

60

SECTION 6.06.

Issuance of Stock

60

SECTION 6.07.

Dissolution

61

SECTION 6.08.

Restricted Payments

61

SECTION 6.09.

Transactions with Affiliates

61

SECTION 6.10.

Maximum Leverage Ratio

61

SECTION 6.11.

Minimum Consolidated Net Worth

62

SECTION 6.12.

Limitation on Certain Restrictions on Subsidiaries

62

SECTION 6.13.

Private Act

62

SECTION 6.14.

Claims Paying Ratings

63

 

ii

--------------------------------------------------------------------------------


 

SECTION 6.15.

End of Fiscal Years; Fiscal Quarters

63

 

 

 

ARTICLE VII

 

 

 

Events of Default

63

 

 

SECTION 7.01.

Payments

63

SECTION 7.02.

Representations, etc.

63

SECTION 7.03.

Covenants

63

SECTION 7.04.

Default under other Agreements

63

SECTION 7.05.

Bankruptcy, etc.

64

SECTION 7.06.

ERISA

64

SECTION 7.07.

Judgments

64

SECTION 7.08.

Insurance Licenses

64

SECTION 7.09.

Change of Control

64

SECTION 7.10.

Security Documents

65

SECTION 7.11.

Company Guaranty

65

 

 

 

ARTICLE VIII

 

 

 

The Agents

66

 

 

 

SECTION 8.01.

Appointment

66

SECTION 8.02.

Agents in their Individual Capacities

66

SECTION 8.03.

Exculpatory Provisions

66

SECTION 8.04.

Reliance

66

SECTION 8.05.

Delegation of Duties

66

SECTION 8.06.

Resignation

67

SECTION 8.07.

Non-Reliance

67

SECTION 8.08.

Syndication Agent, Documentation Agents and Joint Lead Arrangers and Joint
Bookrunners

67

 

 

 

ARTICLE IX

 

 

 

Company Guaranty

67

 

 

 

SECTION 9.01.

The Company Guaranty

67

SECTION 9.02.

Bankruptcy

68

SECTION 9.03.

Nature of Liability

68

SECTION 9.04.

Independent Obligation

68

SECTION 9.05.

Authorization

69

SECTION 9.06.

Reliance

69

SECTION 9.07.

Subordination

69

SECTION 9.08.

Waiver

70

SECTION 9.09.

Maximum Liability

70

 

 

 

ARTICLE X

 

 

 

Miscellaneous

71

 

 

 

SECTION 10.01.

Notices

71

 

iii

--------------------------------------------------------------------------------


 

SECTION 10.02.

Waivers; Amendments

72

SECTION 10.03.

Expenses; Indemnity; Damage Waiver

73

SECTION 10.04.

Successors and Assigns

74

SECTION 10.05.

Survival

77

SECTION 10.06.

Counterparts; Integration; Effectiveness

77

SECTION 10.07.

Severability

77

SECTION 10.08.

Right of Setoff

77

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

78

SECTION 10.10.

Waiver of Jury Trial

78

SECTION 10.11.

Headings

79

SECTION 10.12.

Confidentiality

79

SECTION 10.13.

Interest Rate Limitation

79

SECTION 10.14.

USA Patriot Act

80

SECTION 10.15.

No Advisory or Fiduciary Responsibility

80

SECTION 10.16.

Termination of Existing LC Facility

80

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Commitment Schedule

 

Schedule 2.15 — Designated Subsidiary Account Parties

 

Schedule 2.17 — Existing Secured Fronted Letters of Credit

 

Schedule 2.18 — Existing Secured Several Letters of Credit

 

Schedule 3.12 — Subsidiaries

 

Schedule 3.13 — Capitalization

 

Schedule 3.14 — Existing Indebtedness

 

Schedule 6.03 — Existing Liens

 

Schedule 6.09 — Existing Affiliate Transactions

 

Schedule 6.12 — Existing Intercompany Agreements and Arrangements

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Borrowing Base Certificate

 

Exhibit C — Form of DSAP Assumption Agreement

 

Exhibit D — Form of Security Agreement

 

Exhibit E — Form of Additional Commitment Agreement

 

Exhibit F — Form of Officer’s Certificate

 

Exhibit G — Form of Letter of Credit Request

 

Exhibit H — Account Control Agreement

 

 

v

--------------------------------------------------------------------------------


 

FOUR-YEAR SECURED LETTER OF CREDIT FACILITY AGREEMENT dated as of March 9, 2012
among VALIDUS HOLDINGS, LTD., a holding company organized under the laws of
Bermuda (the “Company”), VALIDUS REINSURANCE, LTD., a reinsurance company
organized under the laws of Bermuda and a wholly-owned subsidiary of the Company
(“Validus Re”), VALIDUS RE AMERICAS, LTD., a reinsurance company organized under
the laws of Bermuda and a wholly-owned subsidiary of the Company (“Validus
Americas”), the other Designated Subsidiary Account Parties (as hereinafter
defined) from time to time party hereto, the lenders from time to time party
hereto (each, a “Lender” and, collectively, the “Lenders”), JPMORGAN CHASE BANK,
N.A., as Administrative Agent, DEUTSCHE BANK SECURITIES INC., as Syndication
Agent and LLOYDS SECURITIES INC. and SUNTRUST BANK, as Co-Documentation Agents. 
Unless otherwise defined herein, all capitalized terms used herein and defined
in Section 1.01 are used herein as so defined.

 

The parties hereto hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

 

“Account Control Agreement” means the account control agreement, attached as
Exhibit H hereto, dated as of the date of this Agreement, among the Custodian,
the Collateral Agent and the Grantors (as defined in the Security Agreement)
from time to time party thereto, as amended, restated, modified and/or
supplemented and as in effect from time to time.

 

“Account Parties” means the Company and each Designated Subsidiary Account
Party.

 

“Acquired Indebtedness” means Indebtedness of the Company or a Subsidiary
acquired pursuant to an acquisition not prohibited under this Agreement (or
Indebtedness assumed at the time of such acquisition of an asset securing such
Indebtedness); provided that such Indebtedness was not incurred in connection
with, or in anticipation or contemplation of, such acquisition.

 

“Additional Commitment” means, for each Additional Commitment Lender, any
commitment provided by such Additional Commitment Lender pursuant to
Section 2.16, in such amount as agreed to by such Additional Commitment Lender
in the respective Additional Commitment Agreement; provided that on the
Additional Commitment Date upon which an Additional Commitment of any Additional
Commitment Lender becomes effective, such Additional Commitment of such
Additional Commitment Lender shall (x) in the case of an existing Lender, be
added to (and thereafter become a part of) the existing Commitment of such
existing Lender for all purposes of this Agreement as contemplated by
Section 2.16 and (y) in the case of a new Lender, be converted to a Commitment
and become a Commitment for all purposes of this Agreement as contemplated by
Section 2.16.

 

“Additional Commitment Agreement” means an Additional Commitment Agreement
substantially in the form of Exhibit E (appropriately completed) or such other
form reasonably acceptable to the Administrative Agent.

 

“Additional Commitment Date” means each date upon which an Additional Commitment
under an Additional Commitment Agreement becomes effective as provided in
Section 2.16.

 

“Additional Commitment Lender” has the meaning provided in Section 2.16(b).

 

1

--------------------------------------------------------------------------------


 

“Adjusted LIBO Rate” means an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and each person
appointed as a successor thereto pursuant to Article VIII), in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Advance Rate” means, for any category of Cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than Cash, the “Eligible Securities”), the percentage set forth opposite such
category of Cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Cash:

 

U.S. Dollars, including time deposits, certificates of deposit and money market
deposits held at JPMorgan Chase Bank, N.A. or that are subject to a first
priority security interest of the Collateral Agent.

 

100%.

 

 

 

U.S. Government Securities:

 

Securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States is pledged in support thereof), including assets
issued by the Federal National Mortgage Association, the Federal Home Loan
Mortgage Corporation, Federal Home Loan Bank or the Government National Mortgage
Association.

 

With maturities of (x) less than three years from the date of acquisition, 98%,
(y) three to ten years from the date of acquisition, 95% and (z) more than
10 years from the date of acquisition, 93%.

 

 

 

Investment Grade Municipal Bonds:

 

Municipal Bonds rated at least (i) AA- by S&P and (ii) Aa3 by Moody’s and
maturing within five years from the date of acquisition.

 

95%.

 

 

 

Investment Grade Non-Convertible U.S. Corporate Bonds Level I:

 

Non-convertible corporate bonds issued by any entity organized in the United
States which are “publicly traded” on a nationally recognized exchange, eligible
to be settled by DTC and rated at least (i) AA- by S&P and (ii) Aa3 by Moody’s.

 

With maturities of (x) less than three years from the date of acquisition, 90%
and (y) three to ten years from the date of acquisition, 85%.

 

2

--------------------------------------------------------------------------------


 

Cash and Eligible Securities:

 

Advance Rate:

 

 

 

Investment Grade Non-Convertible U.S. Corporate Bonds Level II:

 

Non-convertible corporate bonds issued by any entity organized in the United
States which are “publicly traded” on a nationally recognized exchange, eligible
to be settled by DTC and rated at least (i) A- by S&P and (ii) A3 by Moody’s,
but no higher than (x) A+ from S&P and (y) A1 from Moody’s.

 

With maturities of (x) less than three years from the date of acquisition, 80%
and (y) three to ten years from the date of acquisition, 80%.

 

 

 

Commercial Paper:

 

Commercial paper issued by any entity organized in the United States rated at
least (i) A-1 or the equivalent thereof by S&P and (ii) P-1 or the equivalent
thereof by Moody’s and maturing not more than one year after the date of
acquisition.

 

98%.

 

 

 

Other Securities:

 

All other investments, obligations or securities.

 

0.0%.

 

Notwithstanding the foregoing, (A) the value of Eligible Securities at any time
shall be determined based on the Borrowing Base Report (as defined in the
Security Agreement) then most recently prepared by the Collateral Agent and
(B) if any single corporate issuer (including the Affiliates thereof but, for
the avoidance of doubt, excluding any Eligible Securities categorized in the
table above under the heading “U.S. Government Securities” or “Investment Grade
Municipal Bonds”) represents more than 10% of the aggregate value of all Cash
and Eligible Securities of the aggregate amount of all Borrowing Bases, the
excess over 10% shall be excluded (with such exclusion being allocated in equal
parts to each Borrowing Base at such time).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Co-Documentation Agents, the Issuing Agent and the Collateral Agent.

 

“Agreement” means this Four-Year Secured Letter of Credit Facility Agreement, as
modified, supplemented, amended, restated (including any amendment and
restatement hereof), extended or renewed from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

3

--------------------------------------------------------------------------------


 

“Applicable Commitment Fee Rate” means 0.125% per annum.

 

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (x) the insurance department or similar
administrative authority or agency located in each state or jurisdiction
(foreign or domestic) in which such Regulated Insurance Company is domiciled or
(y) to the extent asserting regulatory jurisdiction over such Regulated
Insurance Company, the insurance department, authority or agency in each state
or jurisdiction (foreign or domestic) in which such Regulated Insurance Company
is licensed, and shall include any Federal or national insurance regulatory
department, authority or agency that may be created and that asserts insurance
regulatory jurisdiction over such Regulated Insurance Company.

 

“Applicable Letter of Credit Fee Rate” means 0.50% per annum.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Approved Fund” has the meaning provided in Section 10.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, as to any Person, the Chief Executive Officer, the
President, the Chief Operating Officer, any Vice President, the Secretary, or
the Chief Financial Officer or Finance Director of such Person or any other
officer of such Person duly authorized by such Person to act on behalf of such
Person hereunder and under the other Credit Documents.

 

“Bankruptcy Code” has the meaning provided in Section 7.05.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Bermuda Companies Law” means the Companies Act 1981 of Bermuda and other
relevant Bermuda law.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time, and in respect of each Account Party, the
aggregate amount of Cash and Eligible Securities held in the Collateral Accounts
of such Account Party under the Security Agreement at such time multiplied in
each case by the respective Advance Rates for Cash and such Eligible Securities;
provided that all Cash and Eligible Securities in respect of any Borrowing Base
shall only be included in such Borrowing Base to the extent the same are subject
to a first priority perfected security interest in favor of the Collateral Agent
pursuant to the Security Documents.

 

“Borrowing Base Certificate” means a Borrowing Base Certificate substantially in
the form of Exhibit B hereto or such other form reasonably acceptable to the
Administrative Agent (it being agreed that a Borrowing Base Certificate
substantially in the form of the Borrowing Base Certificate delivered under the
Existing LC Facility on March 8, 2012 is acceptable to the Administrative
Agent).

 

“Business Day” means any day excluding Saturday, Sunday and any day which shall
be in the City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Capital Markets Product” means, as to any Person, any security, commodity,
derivative transaction or other financial or similar product purchased, sold or
entered into by such Person for the purpose of a third-party undertaking or
assuming one or more risks otherwise assumed by such Person or entered into by
such Person for the purpose of managing one or more risks otherwise assumed by
such Person or other agreements or arrangements entered into by such Person
designed to transfer credit risk from one party to another, including (i) any
structured insurance product, catastrophe bond, rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
commodity hedge, equity or equity index swap, equity or equity index option,
bond option, interest rate option or hedge, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or swap transaction,
credit protection transaction, credit swap, credit default swap (including
single default, single-name, basket and first-to-default swaps), credit default
option, equity default swap, total return swap, credit-linked notes, credit
spread transaction, repurchase transaction, reverse repurchase transaction,
buy/sellback transaction, securities lending transaction, weather index
transaction, emissions allowance transaction, or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions), (ii) any transaction which is
a type of transaction that is similar to any transaction referred to in
clause (i) above that is currently, or in the future becomes, recurrently
entered into in the financial markets, (iii) any combination of the transactions
referred to in clauses (i) and (ii) above and (iv) any master agreement relating
to any of the transactions referred to in clauses (i), (ii) or (iii) above.

 

“Cash” means the category of “Cash” described in the definition of Advance Rate.

 

“Cash Equivalents” means, as to any Person, (i) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company organized under the laws

 

5

--------------------------------------------------------------------------------


 

of the United States, any State thereof, the District of Columbia or any foreign
jurisdiction having, capital, surplus and undivided profits aggregating in
excess of $200,000,000, with maturities of not more than one year from the date
of acquisition by such Person, (iii) repurchase obligations with a term of not
more than 90 days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (ii) above, (iv) commercial paper rated at least A-1 or the equivalent
thereof by S&P or P-1 or the equivalent thereof by Moody’s and in each case
maturing not more than one year after the date of acquisition by such Person,
and (v) investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are comprised of securities of the types described in clauses (i) through
(iv) above.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

 

“Change of Control” means (a) Validus Re or any other Account Party ceasing to
be a Wholly-Owned Subsidiary of the Company, (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934, as amended, and the
rules of the SEC thereunder as in effect on the date hereof) (other than any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock in the Company)
of Equity Interests representing more than 50% of either the aggregate ordinary
voting power or the aggregate equity value represented by the issued and
outstanding Equity Interests in the Company, or (c) the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated by the board of directors of the
Company nor (ii) appointed by directors so nominated.

 

“Charges” has the meaning provided in Section 10.13.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning provided in the Security Agreement.

 

“Collateral Account” has the meaning provided in the Security Agreement.

 

“Collateral Agent” means The Bank of New York Mellon (and each person appointed
as a successor thereto pursuant to Article VIII), in its capacity as collateral
agent hereunder and under the Security Agreement and the Account Control
Agreement.

 

“Commitment” means, with respect to each Lender, at any time, the amount set
forth opposite such Lender’s name on the Commitment Schedule, as the same may be
reduced or increased

 

6

--------------------------------------------------------------------------------


 

pursuant to Sections 2.09, 2.14, 2.16 or 10.04.  As of the Effective Date, the
aggregate Commitments of all Lenders hereunder is $525,000,000.

 

“Commitment Expiration Date” means March 9, 2016.

 

“Commitment Schedule” means the Schedule attached hereto identified as such.

 

“Company” means Validus Holdings, Ltd., a holding company organized under the
laws of Bermuda.

 

“Company Guaranty” means the guaranty of the Company provided in Article IX.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes.

 

“Consolidated Indebtedness” means, as of any date of determination, all
Indebtedness (other than (a) Indebtedness described in clause (h) of the
definition thereof that does not constitute bonds, debentures, notes or similar
instruments that are generally recourse with respect to the Company and its
Subsidiaries, (b) obligations (contingent or otherwise) in respect of undrawn
letters of credit, (c) Indebtedness described in clause (c) of the definition
thereof and (d) Indebtedness that is non-recourse with respect to the Company
and its Subsidiaries) of the Company and its Subsidiaries.  For the avoidance of
doubt, “Consolidated Indebtedness” shall not include contingent obligations of
the Company or any Subsidiary as an account party or applicant in respect of any
Guarantee unless such Guarantee supports an obligation that constitutes
Indebtedness.

 

“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries including for the avoidance of doubt the aggregate principal amount
of all outstanding preferred (including without limitation trust preferred) or
preference securities or Hybrid Capital of the Company and its Subsidiaries,
provided that the aggregate outstanding amount of such preferred or preference
securities or Hybrid Capital of the Company and its Subsidiaries shall only be
included in Consolidated Net Worth to the extent such amount would be included
in a determination of the consolidated net worth of the Company and its
Subsidiaries under the applicable procedures and guidelines of S&P as of the
date hereof.

 

“Consolidated Total Capital” means, as of any date of determination, the sum of
(i) Consolidated Indebtedness and (ii) Consolidated Net Worth at such time.

 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power (i) to vote 10% or more of the voting power of the
securities having ordinary voting power for the election of directors of such
Person or (ii) to direct or cause the direction of the management or policies of
a Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

 

“Co-Documentation Agent” means each of Lloyds Securities Inc. and SunTrust Bank
in its capacity as co-documentation agent for the credit facility evidenced by
this Agreement.

 

“Credit Documents” means this Agreement, each Security Document and each Limited
Fronting Lender Agreement.

 

7

--------------------------------------------------------------------------------


 

“Credit Event” means the issuance of any Letter of Credit (or any increase of
the Stated Amount thereof).

 

“Credit Party” means the Administrative Agent, the Issuing Agent, any LC Issuer
or any other Lender.

 

“Custodian” means The Bank of New York Mellon, in its capacity as custodian
under the Account Control Agreement.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its participations in Letters of Credit or (ii) pay over to any
Credit Party any other amount required to be paid by it hereunder, (b) has
notified the Company or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective participations
in then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Subsidiary Account Party” means Validus Re, Validus Americas and
each Wholly-Owned Subsidiary of the Company set forth on Schedule 2.15 and each
Wholly-Owned Subsidiary of the Company which is designated as a Designated
Subsidiary Account Party in accordance with Section 2.15.

 

“Dispositions” has the meaning provided in Section 6.02.

 

“Dividends” has the meaning provided in Section 6.08.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“DSAP Assumption Agreement” means an assumption agreement in the form of
Exhibit C or such other form reasonably acceptable to the Administrative Agent.

 

“DTC” means the Depository Trust Company.

 

“Effective Date” has the meaning provided in Section 4.01.

 

“Eligible Person” means and includes any commercial bank, insurance company,
finance company, financial institution, fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act of 1933,
as amended), but in any event excluding the Company and its Subsidiaries.

 

8

--------------------------------------------------------------------------------


 

“Eligible Securities” has the meaning provided in the definition of the term
“Advance Rate”.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) its violation of any Environmental
Law, (b) its generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) its exposure to any Hazardous
Materials, (d) its release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing, but in each of (a) through (e) excluding liabilities arising out of
Capital Markets Products and insurance and reinsurance contracts, agreements and
arrangements in each case entered into in the ordinary course of business and
not for speculative purposes.

 

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination; provided that “Equity Interests” shall not include Indebtedness
for borrowed money which is convertible into Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Company or any of its Subsidiaries or is
under common control (within the meaning of Section 414(c) of the Code) with the
Company or any of its Subsidiaries.

 

“Event of Default” has the meaning provided in Article VII.

 

“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Agent, any Lender, or any other recipient of any payment to be made by or on
account of any obligation of any Account Party hereunder or under any of the
other Credit Documents, (a) income or franchise Taxes imposed on (or measured
by) its net income or net profits (however denominated) by any jurisdiction in
or under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or in which it conducts a trade or business or has a
permanent establishment or is otherwise subject to such Taxes or Other
Connection Taxes, (b) any branch profits Taxes imposed by the United States of
America or any similar Tax imposed

 

9

--------------------------------------------------------------------------------


 

by any other jurisdiction in which the recipient is located, (c) in the case of
a Foreign Lender (other than an assignee pursuant to a request by such Account
Party under Section 2.14(b)), any withholding Tax that is imposed by the United
States of America or Bermuda on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.12(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from such Account Party
with respect to such withholding Tax pursuant to Section 2.12(a) and (d) any
U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Administrative Agent” means the Administrative Agent, as defined in
the Existing LC Facility.

 

“Existing Collateral Agent” means the Collateral Agent and the Custodian, as
defined in the Existing LC Facility.

 

“Existing LC Facility” means that certain Five-Year Secured Letter of Credit
Facility Agreement dated as of March 12, 2007 among the Company, Validus Re, the
other Designated Subsidiary Account Parties identified therein, the lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, as
amended, restated, supplemented or otherwise modified prior to the Effective
Date.

 

“Existing LC Issuer” means JPMorgan Chase Bank, N.A.

 

“Existing Lender” means a “Lender” under and as defined in the Existing LC
Facility.

 

“Existing Secured Fronted Letters of Credit” has the meaning provided in
Section 2.17.

 

“Existing Secured Several Letters of Credit” has the meaning provided in
Section 2.18.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than (i) Bermuda, or (ii) the United States of America, any
State thereof or the District of Columbia; provided, however, that with respect
to an Account Party that is organized under the laws of the United States of
America, any State thereof or the District of Columbia, a Lender that is
organized under the laws of Bermuda shall be considered a Foreign Lender.

 

10

--------------------------------------------------------------------------------


 

“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States of
America by the Company or any one or more of its Subsidiaries primarily for the
benefit of employees of the Company or such Subsidiaries residing outside the
United States of America, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

 

“Four-Year Unsecured Revolving Credit and Letter of Credit Facility” means the
$400,000,000 unsecured letter of credit facility among the Company, Validus Re,
Validus Americas, various Designated Subsidiary Account Parties, JPMorgan Chase
Bank, N.A., as administrative agent, and one or more lenders entered into on
March 9, 2012, including the related collateral and security documents and other
instruments and agreements executed in connection therewith, and amendments,
renewals, replacements, refinancings and restatements to any of the foregoing
(provided that the principal amount thereof shall not exceed $400,000,000 or, if
increased in accordance with its terms, $500,000,000, plus reasonable
refinancing costs, fees and expenses).

 

“Fronted Letter of Credit” has the meaning provided in Section 2.02(a).

 

“Fronted Unpaid Drawing” has the meaning provided in clause (y) of
Section 2.05(a).

 

“Fronting Arrangement” means an agreement or other arrangement by a Regulated
Insurance Company pursuant to which an insurer or insurers agree to issue
insurance policies at the request or on behalf of such Regulated Insurance
Company and such Regulated Insurance Company assumes the obligations in respect
thereof pursuant a Reinsurance Agreement or otherwise.

 

“Fronting Lender” means any Lender (or any Affiliate thereof) which is requested
by an Account Party, and which agrees in writing, to issue Fronted Letters of
Credit hereunder pursuant to Section 2.02.

 

“Fronting Participant” has the meaning provided in Section 2.02(b).

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (d) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
shall not include (x) endorsements of instruments for

 

11

--------------------------------------------------------------------------------


 

deposit or collection in the ordinary course of business and (y) obligations of
any Regulated Insurance Company under Insurance Contracts, Reinsurance
Agreements, Fronting Arrangements or Retrocession Agreements (including any
Liens with respect thereto).  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guaranteed Creditors” means and includes each of the Administrative Agent, the
Collateral Agent, the Lenders and each LC Issuer.

 

“Guaranteed Obligations” means all reimbursement obligations and Unpaid Drawings
with respect to Letters of Credit and all other obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code or other applicable similar laws, would become due), liabilities
and indebtedness owing by each Designated Subsidiary Account Party to the
Guaranteed Creditors under this Agreement and each other Credit Document to
which such Designated Subsidiary Account Party is a party (including
indemnities, fees and interest thereon (including, in each case, any interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided for in the respective documentation,
whether or not such interest is allowed in any such proceeding)), whether now
existing or hereafter incurred under, arising out of or in connection with this
Agreement and any such other Credit Document and the due performance and
compliance by each Designated Subsidiary Account Party with all of the terms,
conditions and agreements contained in all such Credit Documents applicable to
such Designated Subsidiary Account Party.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hybrid Capital” means any security that affords equity benefit to the issuer
thereof (under the procedures and guidelines of the S&P) by having ongoing
payment requirements that are more flexible than interest payments associated
with conventional indebtedness for borrowed money and by being contractually
subordinated to such indebtedness.  For the avoidance of doubt, the Company’s
Junior Subordinated Deferrable Debentures constitute Hybrid Capital.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
ordinary course trade accounts payable deferred compensation and any purchase
price adjustment, earnout, contingent payment or deferred payment of a similar
nature incurred in connection with an acquisition), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that the amount of Indebtedness of such Person shall be
the lesser of (i) the fair market value of such property at such date of
determination (determined in good faith by the Company) and (ii) the amount of
such Indebtedness of such other Person, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations (or to the extent netting is permitted under the applicable
agreement governing such Capital Markets Products and such netting is limited
with respect to the counterparty or counterparties of

 

12

--------------------------------------------------------------------------------


 

such agreement, all net termination obligations) of such Person under
transactions in Capital Markets Products and (i) all reimbursement obligations
of such Person in respect of letters of credit, letters of guaranty, bankers’
acceptances and similar credit transactions; provided that, Indebtedness shall
not include any preferred (including without limitation trust preferred) or
preference securities or Hybrid Capital, in each case issued by the Company, to
the extent such preferred or preference securities or Hybrid Capital would be
treated as equity issued by the Company under the applicable procedures and
guidelines of S&P as of the date hereof.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. For the avoidance of doubt, Indebtedness
shall not include (v) current trade payables (including current payables under
insurance contracts and current reinsurance payables) and accrued expenses, in
each case arising in the ordinary course of business, (w) obligations and
Guarantees of Regulated Insurance Companies with respect to Policies,
(x) obligations and Guarantees with respect to products underwritten by
Regulated Insurance Companies in the ordinary course of business, including
insurance and reinsurance policies, annuities, performance and surety bonds,
assumptions of liabilities and any related contingent obligations and
(y) Reinsurance Agreements and Fronting Arrangements and Guarantees thereof
entered into by any Regulated Insurance Company in the ordinary course of
business.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Account Party under this Agreement.

 

“Indemnitee” has the meaning provided in Section 10.03(b).

 

“Information” has the meaning provided in Section 10.12.

 

“Insurance Business” means one or more aspects of the business of selling,
issuing or underwriting insurance or reinsurance and other businesses reasonably
related thereto.

 

“Insurance Contract” means any insurance contract or policy issued by a
Regulated Insurance Company but shall not include any Reinsurance Agreement,
Fronting Arrangement or Retrocession Agreement.

 

“Insurance Licenses” means the material licenses (including licenses or
certificates of authority from Applicable Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business held by
any Regulated Insurance Company.

 

“IPC” means Validus Amalgamation Subsidiary, Ltd., a company organized under the
laws of Bermuda and successor by amalgamation to IPC Holdings, Ltd.

 

“IPC Facility” means the letters of credit master agreement between IPCRe
Limited and Citibank N.A., providing for letters of credit and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lenders, as compared to those contained in the
IPC Facility as of the date hereof.

 

“IPCRe Limited” means IPCRe Limited, a company organized under the laws of
Bermuda.

 

13

--------------------------------------------------------------------------------


 

“Issuing Agent” means JPMorgan Chase Bank, N.A. in its capacity as Issuing Agent
with respect to Several Letters of Credit pursuant to Section 2.01.

 

“Joint Lead Arrangers and Joint Bookrunners” means, collectively, J.P. Morgan
Securities LLC, Deutsche Bank Securities Inc., Lloyds Securities Inc. and
SunTrust Robinson Humphrey, Inc.

 

“Junior Subordinated Deferrable Debentures” mean the Company’s Junior
Subordinated Deferrable Interest Debentures due 2036 issued under the Junior
Subordinated Indenture dated as of June 15, 2006 between the Company and
JPMorgan Chase Bank, National Association, as Trustee, as the same has been and
may be amended from time to time, and any substantially similarly structured
security issued by the Company or any of its Subsidiaries, including for the
avoidance of doubt the Company’s Junior Subordinated Deferrable Interest
Debentures due 2037 issued under the Junior Subordinated Indenture dated
June 21, 2007 between the Company and Wilmington Trust Company, as Trustee, as
the same may be amended from time to time.

 

“LC Issuer” means each of the Issuing Agent and each Fronting Lender.

 

“Legal Requirements” means all applicable laws, rules and regulations and
interpretations thereof made by any governmental body or regulatory authority
(including any Applicable Insurance Regulatory Authority) having jurisdiction
over the Company or a Subsidiary.

 

“Lenders” has the meaning provided in the first paragraph of this Agreement.  As
the context requires, “Lenders” shall include each Limited Fronting Lender.

 

“Letter of Credit Fee” has the meaning provided in Section 2.11(c).

 

“Letter of Credit Outstandings” means, at any time, the sum of (i) the aggregate
Stated Amount of all outstanding Several Letters of Credit, (ii) the aggregate
Stated Amount of all outstanding Fronted Letters of Credit and (iii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” has the meaning provided in Section 2.04(a).

 

“Letter of Credit Supportable Obligations” means the obligations of the Account
Parties or any of their subsidiaries which are permitted to exist pursuant to
the terms of this Agreement in connection with the Insurance Business of such
Account Parties and their subsidiaries.

 

“Letters of Credit” means the Several Letters of Credit and the Fronted Letters
of Credit.

 

“Leverage Ratio” means the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated Total Capital.

 

“LIBO Rate” means with respect to any interest period, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page or pages of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page or pages of such
Service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such interest period, as the rate for
Dollar deposits with a maturity comparable to such interest period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such interest

 

14

--------------------------------------------------------------------------------


 

period shall be the rate at which deposits of $5,000,000, and for a maturity
comparable to such interest period, are offered by the Administrative Agent.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Fronting Lender” means any Lender, to the extent that such Person
agrees (in its sole and absolute discretion) to be an issuer with respect to any
Non-NAIC Approved Bank’s Applicable Percentage of Several Letters of Credit
outstanding and/or issued during the period that such Non-NAIC Approved Bank is
a Non-NAIC Approved Bank, all pursuant to a Limited Fronting Lender Agreement.

 

“Limited Fronting Lender Agreement” has the meaning provided in Section 2.01(e).

 

“Lloyd’s LC Facility” means that certain amended and restated letter of credit
facility agreement, dated as of November 18, 2011, between the Company and
Talbot Holdings Ltd. and Lloyds TSB Bank plc and ING Bank N.V., London Branch
providing for the issuance of letters of credit in support of obligations of
Talbot Holdings Ltd. under its 2012 and 2013 underwriting years’ letter of
credit facility procurement agreements and capital stock arrangements with
Talbot 2002 Underwriting Capital Ltd. 2002 in an aggregate principal amount of
up to $25,000,000 at any time outstanding (the “FAL Facility Agreement”) and any
modifications, amendments, restatements, waivers, extensions, renewals,
replacements or refinancings thereof; provided that any such modifications,
amendments, waivers, extensions, renewals, replacements or refinancings be on
terms which, when taken together as a whole, are not adverse in any material
respect to the interests of the Lenders, as compared to those contained in the
FAL Facility Agreement.

 

“Margin Stock” has the meaning provided in Regulation U.

 

“Material Adverse Effect” means any material adverse condition or any material
adverse change in or affecting (x) the business, operations, assets, liabilities
or financial condition of the Company and its Subsidiaries, taken as a whole, or
(y) the rights and remedies of the Lenders or the ability of the Company and
each other Account Party, taken as a whole, to perform their respective
obligations to the Lenders under this Agreement or any other Credit Document.

 

“Maximum Rate” has the meaning provided in Section 10.13.

 

“Minimum Consolidated Net Worth Amount” means, at any time, an amount which
initially shall be equal to $2,600,000,000, and which amount shall be increased
as follows: (i) immediately following the last day of each fiscal quarter
(commencing with the fiscal quarter ended March 31, 2012) by an amount (if
positive) equal to 50% of the Net Income for such fiscal quarter and (ii) by 50%
of the aggregate increases in the consolidated shareholders’ equity of the
Company during such fiscal quarter by reason of the issuance and sale of common
Equity Interests of the Company, including upon any conversion of debt
securities of the Company into such Equity Interests.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

15

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, which is maintained or contributed to by (or to
which there is an obligation to contribute of) the Company, any of its
Subsidiaries or any ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, such Subsidiary or
such ERISA Affiliate contributed to or had an obligation to contribute to such
plan.

 

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

 

“NAIC Approved Bank” means (a) any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC (the “NAIC Bank List”)
or (b) any Lender as to which its confirming bank is a bank listed on the NAIC
Bank List.

 

“Net Income” shall mean, for any period, an amount equal to the net income of
the Company and its Subsidiaries (determined on a consolidated basis in
accordance with GAAP) for such period.

 

“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding (i) any treasury stock and (ii) the amount of the effects of Financial
Accounting Statement No. 115 (which amount is shown on the Company’s
December 31, 2011 balance sheet under the caption “Accumulated other
comprehensive income” and which, after adoption of Financial Accounting
Statements Nos. 157 and 159 will be measured as the difference between
investments carried at estimated fair value and investments carried at amortized
cost).

 

“Non-NAIC Approved Bank” means, at any time, any Lender that is not an NAIC
Approved Bank.

 

“Notice of Non-Extension” has the meaning provided in Section 2.07.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, the
Issuing Agent or any Lender, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced this Agreement or any other Credit Document, or sold or assigned
any Loan or an interest in any obligation of any Account Party under this
Agreement or any other Credit Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other similar excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or performance under, this Agreement or
any other Credit Document other than any taxes to the extent resulting from a
voluntary change in the identity of the Administrative Agent, the Issuing Agent
or any Lender or assignee thereof.

 

“Pac Re” means PaCRe, Ltd., a Class 4 insurer registered under the Bermuda
Insurance Act 1978, as amended.  As of the Effective Date, the Company owns 100%
of the outstanding voting Equity Interests in PaCRe, Ltd.

 

16

--------------------------------------------------------------------------------


 

“Pac Re Facility” means a secured credit facility to be entered into after the
Effective Date by and among Pac Re, JPMorgan Chase Bank, N.A. and/or one or more
other lenders and agents, including the related collateral and security
documents and other instruments and agreements executed in connection therewith,
and amendments, renewals, replacements, refinancings and restatements to any of
the foregoing (provided that the principal amount thereof shall not exceed
$10,000,000, plus reasonable refinancing costs, fees and expenses).

 

“Participant” has the meaning provided in Section 10.04(c).

 

“Participant Register” has the meaning provided in Section 10.04(c).

 

“Participating Issuer” means, from time to time with respect to each Several
Letter of Credit, each Non-NAIC Approved Bank for whose Applicable Percentage a
Limited Fronting Lender has agreed to be liable as an issuer.

 

“Patriot Act” has the meaning provided in Section 10.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Subsidiary Indebtedness” means:

 

(a)           Indebtedness of any Subsidiary of the Company under the Credit
Documents or existing on the date hereof and listed on Schedule 3.14 and
extensions, renewals and replacements of any such Indebtedness, provided that
such extending, renewal or replacement Indebtedness (i) shall not be
Indebtedness of an obligor that was not an obligor with respect to the
Indebtedness being extended, renewed or replaced, (ii) shall not be in a
principal amount that exceeds the principal amount of the Indebtedness being
extended, renewed or replaced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and
reasonable refinancing or renewal fees, costs and expenses), (iii) shall not
have an earlier maturity date or shorter weighted average life than the
Indebtedness being extended, renewed or replaced and (iv) shall be subordinated
to the Guaranteed Obligations on terms (if any) at least as favorable to the
Lenders as the Indebtedness being extended, renewed or replaced;

 

(b)           Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with any Capital Markets Product that
are not entered into for speculative purposes;

 

(c)           Indebtedness owed by Subsidiaries of the Company to the Company or
any of its Subsidiaries;

 

(d)           Indebtedness of any Subsidiary of the Company incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by any
Subsidiary of the Company in connection with the acquisition of any such assets
or secured by a Lien on any such assets prior to the acquisition thereof,
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this
clause (d) shall not exceed $10,000,000 at any time outstanding;

 

17

--------------------------------------------------------------------------------


 

(e)           Indebtedness of any Subsidiary of the Company in respect of
letters of credit issued to reinsurance cedents, or to lessors of real property
in lieu of security deposits in connection with leases of any Subsidiary of the
Company, in each case in the ordinary course of business;

 

(f)            Indebtedness of any Subsidiary of the Company incurred in the
ordinary course of business in connection with workers’ compensation claims,
self-insurance obligations, unemployment insurance or other forms of
governmental insurance or benefits and pursuant to letters of credit or other
security arrangements entered into in connection with such insurance or benefit;

 

(g)           Indebtedness of any Designated Subsidiary Account Parties under
the Four-Year Unsecured Revolving Credit and Letter of Credit Facility;

 

(h)           Indebtedness representing installment insurance premiums owing by
the Company or any Subsidiary in the ordinary course of business in respect of
the liability insurance, casualty insurance or business interruption insurance
maintained by the Company or any Subsidiary, in each case in respect of their
properties and assets (but excluding, for the avoidance of doubt, any insurance
or reinsurance provided or obtained by the Company or any Subsidiary in
connection with performing its Insurance Business or managing risk in respect
thereof);

 

(i)            Acquired Indebtedness of Subsidiaries in an aggregate principal
amount not exceeding $250,000,000 at any time outstanding; and

 

(j)            without duplication, additional Indebtedness of Subsidiaries of
the Company not otherwise permitted under clauses (a) through (i) of this
definition which, when added to the aggregate amount of all Liens (other than
with respect to Indebtedness incurred pursuant to this clause (j)) incurred by
the Company pursuant to Section 6.03(w), shall not exceed at any time
outstanding 10% of Consolidated Net Worth at the time of incurrence of any new
Indebtedness under this clause (j); provided that immediately after giving
effect (including pro forma effect) to the incurrence of any Indebtedness
pursuant to this clause (j), no Event of Default shall have occurred and be
continuing.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any pension plan as defined in Section 3(2) of ERISA and subject to
Title IV of ERISA, which is maintained or contributed to by (or to which there
is an obligation to contribute of) the Company or any of its Subsidiaries or any
of their ERISA Affiliates, and each such plan for the five year period
immediately following the latest date on which the Company, any of its
Subsidiaries or any of their ERISA Affiliates maintained, contributed to or had
an obligation to contribute to such plan.

 

“Policies” means all insurance policies, annuity contracts, guaranteed interest
contracts and funding agreements (including riders to any such policies or
contracts, certificates issued with respect to group life insurance or annuity
contracts and any contracts issued in connection with retirement plans or
arrangements) and assumption certificates issued or to be issued (or filed
pending current review by applicable Governmental Authorities) by any Regulated
Insurance Company and any coinsurance agreements entered into or to be entered
into by any Regulated Insurance Company.

 

“Preferred Securities” means any preferred Equity Interests (or capital stock)
of any Person that has preferential rights with respect to dividends or
redemptions or upon liquidation or dissolution of such Person over shares of
common Equity Interests (or capital stock) of any other class of such Person.

 

18

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A., as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Private Act” means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to any Account Party, in whole or in
part.

 

“Protected Cell Company” means a Subsidiary that has created segregated accounts
pursuant to the provisions of the Segregated Account Companies Act 2000 of
Bermuda.

 

“Register” has the meaning provided in Section 10.04(b).

 

“Regulated Insurance Company” means any Subsidiary of the Company, whether now
owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction (foreign or domestic) and is
regulated by any Applicable Insurance Regulatory Authority.

 

“Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Regulated Insurance Company agrees to transfer,
cede or retrocede to another insurer or reinsurer all or part of the liability
assumed or assets held by such Regulated Insurance Company under a policy or
policies of insurance issued by such Regulated Insurance Company or under a
reinsurance agreement assumed by such Regulated Insurance Company.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Replaced Lender” has the meaning provided in Section 2.14(b).

 

“Replacement Lender” has the meaning provided in Section 2.14(b).

 

“Required Lenders” means at any time Lenders having more than 50% of the
aggregate amount of the Commitments; provided that if the Total Commitment has
been terminated, then the Required Lenders means Lenders whose Letter of Credit
Outstandings exceed 50% of the aggregate amount of Letter of Credit Outstandings
at such time; provided, further, that, so long as a Lender is a Defaulting
Lender, the Commitments and the Letter of Credit Outstandings of such Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 10.02); provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender.

 

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries the value of which (determined as required under clause 2(i) of the
definition of “Indirectly Secured” set forth in Regulation U) represents not
more than 33% of the aggregate value (determined as required under clause (2)(i)
of the definition of “Indirectly Secured” set forth in Regulation U), on a
consolidated basis, of the property and assets of the Company and its
Subsidiaries (excluding any Margin Stock) that is subject to the provisions of
Sections 6.02 and 6.03.

 

19

--------------------------------------------------------------------------------


 

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement whereby one or more insurers or reinsurers, as retrocessionaires,
assume liabilities of reinsurers under a Reinsurance Agreement or other
retrocessionaires under another Retrocession Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting principles and accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority of the state or
jurisdiction in which such Regulated Insurance Company is domiciled; it being
understood and agreed that determinations in accordance with SAP for purposes of
Article VII, including defined terms as used therein, are subject (to the extent
provided therein) to Section 1.03.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Security Agreement” means the Pledge and Security Agreement substantially in
the form attached as Exhibit D hereto, as the same may be amended, restated,
modified and/or supplemented and as in effect from time to time.

 

“Security Documents” means (i) the Security Agreement, (ii) the Account Control
Agreement, (iii) each other security agreement executed and delivered pursuant
to Section 5.11, and (iv) each other document, agreement, certificate and or
financing statement, executed, delivered, made or filed pursuant to the terms of
the documents specified in foregoing clauses (i), (ii) and (iii).

 

“Service of Process Agent” means CT Corporation Systems, 111 Eighth Avenue, New
York, New York 10011.

 

“Several Letter of Credit” has the meaning provided in Section 2.01(a).

 

“Several Unpaid Drawing” has the meaning provided in clause (x) of
Section 2.05(a).

 

“Significant Insurance Subsidiary” means a Regulated Insurance Company which is
also a Significant Subsidiary.

 

“Significant Subsidiary” means (a) Validus Re, (b) Talbot Holdings Ltd. and
(c) each other Subsidiary of the Company that either (i) as of the end of the
most recently completed fiscal year of the Company for which audited financial
statements are available, has assets that exceed 10% of the total consolidated
assets of the Company and all of its Subsidiaries as of the last day of such
period or (ii) for the most recently completed fiscal year of the Company for
which audited financial statements are available, has revenues that exceed 10%
of the consolidated revenue of the Company and all of its Subsidiaries for such
period; provided that, if at any time the aggregate amount of the total
consolidated assets of the Company and all of its Subsidiaries or the
consolidated revenue of the Company and all of its Subsidiaries attributable to
Subsidiaries that are not Significant Subsidiaries exceeds fifteen percent (15%)
of the total consolidated assets of the Company and all of its Subsidiaries as
of the end of any such fiscal year or fifteen percent (15%) of the consolidated
revenue of the Company and all of its Subsidiaries for any such fiscal quarter,
the Company (or, in the event the Company has failed to do so within ten days,
the Administrative Agent) shall designate sufficient Subsidiaries as
“Significant Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Significant
Subsidiaries.

 

20

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the amount of the “present fair saleable value” of each of the business
and assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of each of the business and assets of such Person is greater than
the amount that will be required to be paid on or in respect of the probable
“liability” on the existing debts and other “liabilities contingent or
otherwise” of such Person, (c) the assets of such Person do not constitute
unreasonably small capital for such Person to carry out its business as now
conducted and as proposed to be conducted including the capital needs of such
Person, taking into account the particular capital requirements of the business
conducted by such Person and projected capital requirements and capital
availability thereof, (d) such Person does not intend to incur debts beyond
their ability to pay such debts as they mature (taking into account the timing
and amounts of cash to be received by such Person, and of amounts to be payable
on or in respect of debt of such Person) and (e) such Person does not believe
that final judgments against such Person in actions for money damages presently
pending will be rendered at a time when, or in an amount such that, they will be
unable to satisfy any such judgments promptly in accordance with their terms
(taking into account the maximum reasonable amount of such judgments in any such
actions and the earliest reasonable time at which such judgments might be
rendered) and such Person believes that its cash flow, after taking into account
all other anticipated uses of the cash of such Person (including the payments on
or in respect of debt referred to in paragraph (d) of this definition), will at
all times be sufficient to pay all such judgments promptly in accordance with
their terms. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (A) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (B) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

 

“Stated Amount” means at, any time, the maximum amount available to be drawn
under any Letter of Credit (regardless of whether any conditions for drawing
could then be met).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company as required to be filed with the Insurance
Regulatory Authority of its jurisdiction of domicile and in accordance with the
laws of such jurisdiction, together with all exhibits, schedules, certificates
and actuarial opinions required to be filed or delivered therewith.

 

“Subsidiary” means any subsidiary of the Company.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other

 

21

--------------------------------------------------------------------------------


 

corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held by the parent or one or more subsidiaries of the parent or by
the parent and one or more subsidiaries of the parent.

 

“Super-Majority Lenders” means at any time Lenders having at least 75% of the
aggregate amount of the Commitments; provided that if the Total Commitment has
been terminated, then the Super-Majority Lenders means Lenders whose Letter of
Credit Outstandings equal or exceed 75% of the aggregate amount of Letter of
Credit Outstandings at such time.

 

“Syndication Agent” means Deutsche Bank Securities Inc., in its capacity as
syndication agent for the credit facility evidenced by this Agreement.

 

“Talbot Facility” means the $60,000,000 three-year revolving credit facility
agreement, dated as of March 12, 2010, between the Company and Talbot Holdings
Ltd. and Lloyds TSB Bank plc, as amended, restated, supplemented or otherwise
modified prior to the Effective Date.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, fees, assessments, fees, assessments, charges or withholdings
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Commitment” means, at any time, the sum of the Commitments of each of the
Lenders at such time.

 

“Transaction” means the execution, delivery and performance by each Account
Party of this Agreement, the issuance of Letters of Credit for the account of
any Account Party and the granting of Liens pursuant to the Security Documents,
in each case, on and after the Effective Date.

 

“UCC” has the meaning provided in the Security Agreement.

 

“Unpaid Drawings” means the Several Unpaid Drawings and the Fronted Unpaid
Drawings.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

 

“Validus Americas” means Validus Re Americas, Ltd., a company organized under
the Laws of Bermuda.

 

“Validus Re” means Validus Reinsurance, Ltd., a company organized under the Laws
of Bermuda.

 

“Wholly-Owned Subsidiary” of any Person means any subsidiary of such Person to
the extent all of the capital stock or other ownership interests in such
subsidiary, other than directors’ or nominees’ qualifying shares, is owned
directly or indirectly by such Person.

 

SECTION 1.02.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word

 

22

--------------------------------------------------------------------------------


 

“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.03.    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or SAP, as the case may be, as in effect from time to time;
provided that, if the Company notifies the Administrative Agent that the Company
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or SAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance with Section 10.02. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein to calculate
compliance with Sections 6.10 and 6.11 shall be construed, and all computations
of amounts and ratios referred to herein shall be made (i) without giving effect
to any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Consolidated Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Accounting Standards Codification 470-20 (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any such Consolidated Indebtedness
in a reduced or bifurcated manner as described therein, and such Indebtedness
shall at all times be valued at the full stated principal amount thereof.

 

ARTICLE II

 

Letters of Credit

 

SECTION 2.01.    Several Letters of Credit.  (a) Subject to and upon the terms
and conditions set forth herein, each Account Party may request the Issuing
Agent, at any time and from time to time on or after the Effective Date and
prior to the Commitment Expiration Date, to issue, on behalf of each Lender, for
the account of such Account Party and in support of, on a standby basis, Letter
of Credit Supportable Obligations of such Account Party to any other Person, and
subject to and upon the terms

 

23

--------------------------------------------------------------------------------


 

and conditions herein set forth, the Issuing Agent agrees to issue at any time
and from time to time on or after the Effective Date and prior to the Commitment
Expiration Date one or more irrevocable standby letters of credit denominated in
Dollars and in such form as may be approved by the Issuing Agent which approval
shall not be unreasonably withheld or delayed (each such letter of credit, a
“Several Letter of Credit” and, collectively, the “Several Letters of Credit”). 
Subject to the terms and conditions hereof and any other instruments and
documents contemplated hereby, it is the intent of the parties hereto that all
Letters of Credit shall be clean and irrevocable and otherwise in a form
sufficient for the beneficiary cedent to take credit on its financial statements
for reinsurance recoverables under applicable rules, laws and regulations.

 

(b)           Each Several Letter of Credit will be issued by the Issuing Agent
on behalf of the Lenders and each Lender will participate in each Several Letter
of Credit pro rata in accordance with its Applicable Percentage (subject to the
provisions in this Agreement regarding Limited Fronting Lenders).  The
obligations of each Lender under and in respect of each Several Letter of Credit
are several, and the failure by any Lender to perform its obligations hereunder
or under any Letter of Credit shall not affect the obligations of the respective
Account Party toward any other party hereto nor shall any other such party be
liable for the failure by such Lender to perform its obligations hereunder or
under any Several Letter of Credit.

 

(c)           Each Several Letter of Credit shall be executed and delivered by
the Issuing Agent in the name and on behalf of, and as attorney-in-fact for,
each Lender and the Issuing Agent shall act under each Several Letter of Credit,
and each Several Letter of Credit shall expressly provide that the Issuing Agent
shall act, as the agent of each Lender, to (a) receive drafts, other demands for
payment and other documents presented by the beneficiary under such Several
Letter of Credit, (b) determine whether such drafts, demands and documents are
in compliance with the terms and conditions of such Letter of Credit and (c)
notify such Lender and such Account Party that a valid drawing has been made and
the date that the related Several Unpaid Drawing is to be made; provided that
the Issuing Agent shall have no obligation or liability for any Several Unpaid
Drawing under such Letter of Credit, and each Several Letter of Credit shall
expressly so provide.  Each Lender hereby irrevocably appoints and designates
the Issuing Agent as its attorney-in-fact, acting through any duly authorized
officer of the Issuing Agent, to execute and deliver in the name and on behalf
of such Lender each Several Letter of Credit to be issued by such Lender
hereunder. Promptly upon the request of the Issuing Agent, each Lender will
furnish to the Issuing Agent such powers of attorney or other evidence as any
beneficiary of any Several Letter of Credit may reasonably request in order to
demonstrate that the Issuing Agent has the power to act as attorney-in-fact for
such Lender to execute and deliver such Several Letter of Credit.

 

(d)           Each Lender represents and warrants that each Several Letter of
Credit constitutes a legal, valid and binding obligation of such Lender
enforceable in accordance with its terms, provided that the enforceability
thereof is subject to general principles of equity and to bankruptcy, insolvency
and similar laws affecting the enforcement of creditors’ rights generally.

 

(e)           In the event that any Lender agrees (in its sole and absolute
discretion) to act as a Limited Fronting Lender for any Non-NAIC Approved Bank
upon such terms and conditions as such parties may agree (including fees payable
by such Non-NAIC Approved Bank and/or the Company to such Limited Fronting
Lender) (such agreement, a “Limited Fronting Lender Agreement”), the following
provisions shall apply (in addition to any other provisions hereof relating to
Limited Fronting Lenders):

 

(i)            upon the issuance of any Several Letter of Credit pursuant
hereto, with respect to any Non-NAIC Approved Bank as a Participating Issuer
under such Several Letter of Credit, each applicable Limited Fronting Lender, in
reliance upon the agreements of such Non-NAIC Approved Bank as a Participating
Issuer set forth in this Section, agrees (A) to issue

 

24

--------------------------------------------------------------------------------


 

through the Issuing Agent, in addition to its own obligations as a Lender under
such Several Letter of Credit, severally such Several Letter of Credit in an
amount equal to such Non-NAIC Approved Bank’s Applicable Percentage of the
stated amount of such Several Letter of Credit (or the portion thereof for which
such Limited Fronting Lender has agreed to be a Limited Fronting Lender), and
(B) to amend or extend each Several Letter of Credit previously issued by it as
a Limited Fronting Lender for such Participating Issuer; and

 

(ii)           with respect to any Several Letter of Credit issued by a Limited
Fronting Lender pursuant to clause (i) above for a Participating Issuer, such
Participating L/C Issuer agrees to purchase participations (as provided in
Section 2.01(f)) in the obligations of such Limited Fronting Lender under such
Several Letter of Credit attributable to such Participating Issuer for which
such Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder.

 

Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to agree to act hereunder as a Limited Fronting Lender for any other
Person unless such Lender has entered into a Limited Fronting Lender Agreement
in its sole and absolute discretion.

 

(f)            In the event any Participating Issuer purchases a participation
in the Letter(s) of Credit of its Limited Fronting Lender pursuant to
Section 2.01(e), then, without any further action on the part of any party, such
Limited Fronting Lender grants to such Participating Issuer, and such
Participating Issuer hereby acquires from such Limited Fronting Lender, a
participation in such Limited Fronting Lender’s Applicable Percentage of the
relevant Letters of Credit attributable to such Participating Issuer for which
such Limited Fronting Lender has agreed to act as a Limited Fronting Lender
hereunder.  Each Participating Issuer purchasing a participation hereunder
acknowledges and agrees that its obligation to acquire such participations in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments.  In consideration and in furtherance of the
foregoing, such Participating Issuer hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for account of the applicable Limited
Fronting Lender an amount equal to the amount of each payment made by such
Limited Fronting Lender in respect of the portion of such Letter of Credit in
which such Participating Issuer holds a participation, promptly upon the request
of such Limited Fronting Lender at any time from the time such payment is made
until such payment is reimbursed by the Company or at any time after any
reimbursement payment is required to be refunded to the Company for any reason
or at any time as may be set forth in the Limited Fronting Lender Agreement
between such Limited Fronting Lender and such Participating Issuer.  Such
payment by such Participating Issuer shall be made for account of the applicable
Limited Fronting Lender without any offset, abatement, withholding or reduction
whatsoever.  To the extent that any Participating Issuer has made payments
pursuant to this paragraph to reimburse a Limited Fronting Lender in respect of
any participation interests purchased hereunder in respect of any Letter of
Credit, promptly following receipt by the Administrative Agent of any payment
from the Company or any other Account Party pursuant to Section 2.05 in respect
of such Letter of Credit, the Administrative Agent shall distribute such payment
to such Limited Fronting Lender and such Fronting Issuer, in each case as their
interests may appear.  Any payment made by a Participating Issuer in respect of
its participation pursuant to this paragraph to reimburse the applicable Limited
Fronting Lender for any payment made in any respect of any drawing under a
Letter of Credit shall not relieve the Company or any other Account Party of its
obligation to reimburse the amount of such drawing pursuant to the terms of this
Agreement.

 

SECTION 2.02.    Fronted Letters of Credit.  (a) Subject to and upon the terms
and conditions set forth herein, each Account Party may request that any
Fronting Lender at any time and from time to time on or after the Effective Date
and prior to the Commitment Expiration Date issue for its own account a letter
of credit denominated in Dollars for the account of such Account Party and in

 

25

--------------------------------------------------------------------------------


 

support of, on a standby basis, Letter of Credit Supportable Obligations of such
Account Party to any other Person, and subject to and upon the terms and
conditions herein set forth, each Fronting Lender agrees to issue at any time
and from time to time on or after the Effective Date and prior to the Commitment
Expiration Date one or more irrevocable standby letters of credit in such form
as may be approved by such Fronting Lender, which approval shall not be
unreasonably withheld or delayed (each such letter of credit, a “Fronted Letter
of Credit” and, collectively, the “Fronted Letters of Credit”).  Subject to the
terms and conditions hereof and any other instruments and documents contemplated
hereby, it is the intent of the parties hereto that all Letters of Credit shall
be clean and irrevocable and otherwise in a form sufficient for the beneficiary
cedent to take credit on its financial statements for reinsurance recoverables
under applicable rules, laws and regulations.

 

(b)           Immediately upon the issuance by any Fronting Lender of any
Fronted Letter of Credit, such Fronting Lender shall be deemed to have sold and
transferred to each Lender other than such Fronting Lender (each such Lender, in
its capacity under this Section 2.02(b), a “Fronting Participant”), and each
such Fronting Participant shall be deemed irrevocably and unconditionally to
have purchased and received from such Fronting Lender, without recourse or
warranty, an undivided interest and participation, to the extent of such
Fronting Participant’s Applicable Percentage, in such Fronted Letter of Credit,
each drawing made thereunder and the obligations of each Account Party under
this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Commitments or Applicable Percentages
of the Lenders pursuant to this Agreement (including pursuant to Section 2.16),
it is hereby agreed that, with respect to all outstanding Fronted Letters of
Credit and Fronted Unpaid Drawings, there shall be an automatic adjustment to
the participations pursuant to this Section 2.02 to reflect the new Applicable
Percentages of the assignor and assignee Lender or of all Lenders with
Commitments, as the case may be.

 

(c)           In the event that any Fronting Lender makes any payment under any
Fronted Letter of Credit and the respective Account Party shall not have
reimbursed such amount in full to such Fronting Lender pursuant to Section 2.05,
such Fronting Lender shall promptly notify the Administrative Agent, which shall
promptly notify each Fronting Participant, of such failure, and each Fronting
Participant shall promptly and unconditionally pay to such Fronting Lender the
amount of such Fronting Participant’s Applicable Percentage of such unreimbursed
payment in Dollars and in immediately available funds.  If, prior to 11:00 a.m.
(New York time) on any Business Day, the Administrative Agent so notifies any
Fronting Participant required to fund a payment under a Fronted Letter of
Credit, such Fronting Participant shall make available to such Fronting Lender
in Dollars and in immediately available funds such Fronting Participant’s
Applicable Percentage of the amount of such payment on such Business Day (or, if
notice is given after 11:00 a.m. (New York time) on any Business Day, on the
next Business Day).  If and to the extent such Fronting Participant shall not
have so made its Applicable Percentage of the amount of such payment available
to such Fronting Lender, such Fronting Participant agrees to pay to such
Fronting Lender, forthwith on demand, such amount, together with interest
thereon, for each day from such date to but excluding the date such amount is
paid to such Fronting Lender at the overnight Federal Funds Effective Rate.  The
failure of any Fronting Participant to make available to such Fronting Lender
its Applicable Percentage of any payment under any Fronted Letter of Credit
shall not relieve any other Fronting Participant of its obligation hereunder to
make available to such Fronting Lender its Applicable Percentage of any payment
on the date required, as specified above, but no Fronting Participant shall be
responsible for the failure of any other Fronting Participant to make available
to such Fronting Lender such other Fronting Participant’s Applicable Percentage
of any such payment.

 

(d)           Whenever any Fronting Lender receives any payment by any Account
Party as to which it has also received payments from the Fronting Participants
pursuant to paragraph (c) above, such Fronting Lender shall forward such payment
to the Administrative Agent, which in turn shall distribute to each Fronting
Participant which has paid its Applicable Percentage thereof, in Dollars and in
immediately

 

26

--------------------------------------------------------------------------------


 

available funds, an amount equal to such Fronting Participant’s share (based
upon the amount funded by such Fronting Participant to the aggregate amount
funded by all Fronting Participants and retained by the Fronting Lender) of the
principal amount of such payment and interest thereon accruing after the
purchase of the respective participations.

 

(e)           The obligations of the Fronting Participants to make payments to
each Fronting Lender with respect to Fronted Letters of Credit issued by it
shall be irrevocable and not subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents or any amendment, supplement or modification to
any of the foregoing;

 

(ii)           the existence of any claim, setoff, defense or other right which
the Fronting Participant or any of its Affiliates may have at any time against a
beneficiary named in a Fronted Letter of Credit, any transferee of any Fronted
Letter of Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Fronting Lender, any Fronting Participant, any Lender,
or any other Person, whether in connection with this Agreement, any Fronted
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Account Party or
any of its Affiliates and the beneficiary named in any such Fronted Letter of
Credit);

 

(iii)          any draft, certificate or any other document presented under any
Fronted Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents;

 

(v)           the occurrence of any Default or Event of Default; or

 

(vi)          any matter or event set forth in Section 2.05(b).

 

(f)            Upon the request of any Fronting Participant, each Fronting
Lender shall furnish to such Fronting Participant copies of any Fronted Letter
of Credit issued by it and such other documentation as may reasonably be
requested by such Fronting Participant.

 

SECTION 2.03.    Conditions to the Issuance of all Letters of Credit. 
(a) Notwithstanding anything to the contrary set forth in this Article II, no LC
Issuer shall be under any obligation to issue any Letter of Credit if at the
time of such issuance:

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such LC Issuer from
issuing such Letter of Credit or any requirement of law applicable to such LC
Issuer or any Lender or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over such LC
Issuer or any Lender shall prohibit, or request that such LC Issuer or any
Lenders refrain from, the issuance of letters of credit generally or the
applicable type of letter of credit or shall impose upon such LC Issuer or any
Lender with respect to the applicable type of letter of credit any restriction
or reserve, capital or liquidity requirement (for which such LC Issuer or such

 

27

--------------------------------------------------------------------------------


 

Lender is not otherwise compensated) not in effect on the Effective Date, or any
unreimbursed loss, cost or expense which was not applicable, in effect or known
to such LC Issuer, as of the Effective Date;

 

(ii)           the conditions precedent set forth in Section 4.02 are not
satisfied at that time; or

 

(iii)          such LC Issuer shall have received notice from any Account Party
or the Required Lenders prior to the issuance of such Letter of Credit of the
type described in clause (v) of Section 2.03(b).

 

(b)           Notwithstanding anything to the contrary set forth in this
Article II,

 

(i)            no Letter of Credit shall be issued at any time when the Letter
of Credit Outstandings exceed (or would after giving effect to such issuance
exceed) the Total Commitment at such time;

 

(ii)           no Letter of Credit shall be issued for the account of any
Account Party at any time when the Letter of Credit Outstandings attributable to
such Account Party exceed (or would after giving effect to such issuance exceed)
the Borrowing Base of such Account Party at such time;

 

(iii)          no Fronted Letter of Credit shall be issued by a Fronting Lender
at any time if the Letter of Credit Outstandings in respect of all Fronted
Letters of Credit issued by such Fronting Lender exceed (or would after giving
effect to such issuance exceed) the maximum aggregate Stated Amount of all
Fronted Letters of Credit that such Fronting Lender has agreed to issue in a
separate agreement with the Company, if any;

 

(iv)          each Letter of Credit shall have an expiry date occurring not
later than one year after such Letter of Credit’s date of issuance, provided
that, subject to Section 2.07, each such Letter of Credit may by its terms
automatically renew annually for additional one-year periods unless the
respective LC Issuer notifies the beneficiary thereof, in accordance with the
terms of such Letter of Credit, that such Letter of Credit will not be renewed;

 

(v)           no LC Issuer will issue any Letter of Credit after it has received
written notice from any Account Party or the Required Lenders stating that a
Default or an Event of Default exists until such time as the Issuing Agent shall
have received a written notice of (x) rescission of such notice from the party
or parties originally delivering the same or (y) a waiver of such Default or
Event of Default by the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 10.02); and

 

(vi)          the Issuing Agent shall not issue any Several Letter of Credit in
respect of which there is a Limited Fronting Lender if the applicable
Participating Issuer is a Defaulting Lender unless such Limited Fronting Lender
has entered into arrangements satisfactory to it with the Company and/or such
Defaulting Lender to eliminate such Limited Fronting Lender’s risk with respect
to such Defaulting Lender in respect of each Several Letter of Credit hereunder
in respect of which such Limited Fronting Lender acts as issuer for such
Defaulting Lender’s Applicable Percentage of such Several Letter of Credit.

 

(c)           Subject to and on the terms and conditions set forth herein, each
LC Issuer is hereby authorized by each Account Party and the Lenders to arrange
for the issuance of any Letter of

 

28

--------------------------------------------------------------------------------


 

Credit pursuant to Section 2.01(a) or 2.02(a) and the amendment of any Letter of
Credit pursuant to Section 2.08 and/or 10.02 by:

 

(i)            completing the commencement date and the expiry date of such
Letter of Credit;

 

(ii)           (in the case of an amendment increasing or reducing the amount
thereof) amending such Letter of Credit in such manner as such LC Issuer and the
respective beneficiary may agree;

 

(iii)          in the case of Several Letters of Credit, completing such Letter
of Credit with the participation of each Lender as allocated pursuant to the
terms hereof (including the provisions hereof in respect of Limited Fronting
Lenders); and

 

(iv)          in the case of Several Letters of Credit, executing such Letter of
Credit on behalf of each Lender and following such execution delivering such
Letter of Credit to the beneficiary of such Letter of Credit.

 

SECTION 2.04.    Letter of Credit Requests.  (a) Whenever an Account Party
desires that a Letter of Credit be issued for its account, such Account Party
shall give the Administrative Agent and the respective LC Issuer written or
electronic notice (including by way of facsimile, e-mail or other electronic
transmission) thereof prior to 12:00 Noon (New York time) at least (x) three
Business Days in respect of Fronted Letters of Credit and (y) five Business Days
in respect of Several Letters of Credit, in each case, prior to the proposed
date of issuance (which shall be a Business Day), which notice shall be in the
form of Exhibit G or such other form reasonably acceptable to the Administrative
Agent (each, a “Letter of Credit Request”). Each Letter of Credit Request shall
include any other documents as the respective LC Issuer customarily and
generally requires in connection therewith.

 

(b)           The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the respective Account Party and the Company
that such Letter of Credit may be issued in accordance with, and it will not
violate the requirements applicable to such Account Party and/or such Letter of
Credit of, Section 2.01 or 2.02, as the case may be, and Section 2.03.

 

(c)           Upon its issuance of, or amendment to, any Letter of Credit, the
respective LC Issuer shall promptly notify the respective Account Party and each
Lender of such issuance or amendment, which notice shall include a summary
description of the Letter of Credit actually issued and any amendments thereto.

 

(d)           The Stated Amount of each Letter of Credit upon issuance shall be
not less than $25,000.

 

SECTION 2.05.    Agreement to Repay Letter of Credit Drawings.  (a) (i) Each
Account Party severally agrees to reimburse (x) each Lender, by making payment
to the Administrative Agent in immediately available funds, for any payment or
disbursement made by such Lender under any Several Letter of Credit issued for
its account (each such amount so paid or disbursed until reimbursed, a “Several
Unpaid Drawing”) and (y) the respective Fronting Lender directly for any payment
or disbursement made by such Fronting Lender under any Fronted Letter of Credit
issued for its account (each such amount so paid or disbursed until reimbursed,
a “Fronted Unpaid Drawing”), and (ii) furthermore, the Company jointly and
severally agrees to reimburse all Several Unpaid Drawings and Fronted Unpaid
Drawings in respect of all Letters of Credit issued hereunder for the account of
or at the request of the Company or any Designated Subsidiary Account Party, in
each case, with interest on the amount so paid or disbursed by such Lender, to
the extent not reimbursed prior to 1:00 p.m. (New York

 

29

--------------------------------------------------------------------------------


 

time) on the date of such payment or disbursement, from and including the date
paid or disbursed to but not including the date such Lender is reimbursed
therefor at a rate per annum which shall be the Alternate Base Rate as in effect
from time to time (plus an additional 2% per annum, payable on demand, if not
reimbursed by the third Business Day after the date on which the respective
Account Party (or the Company) receives notice from the respective LC Issuer of
such payment or disbursement).

 

(b)           Each Account Party’s obligation under this Section 2.05 to
reimburse each Lender with respect to Unpaid Drawings of such Account Party
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which such Account Party may have or have had against such
Lender, or any LC Issuer, including any defense based upon the failure of any
drawing under a Letter of Credit to conform to the terms of the Letter of Credit
or any non-application or misapplication by the beneficiary of the proceeds of
such drawing; provided, however, that no Account Party shall be obligated to
reimburse any Lender for any wrongful payment made by such Lender under a Letter
of Credit as a result of acts or omissions constituting willful misconduct or
gross negligence on the part of such Lender (as determined by a court of
competent jurisdiction in a final and non-appealable judgment).

 

(c)           In determining whether to pay under any Letter of Credit, no LC
Issuer shall have any obligation relative to the other Lenders other than to
confirm that any documents required to be delivered under such Letter of Credit
appear to have been delivered and that they appear to substantially comply on
their face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by any LC Issuer under or in connection with any Letter of
Credit, if taken or omitted in the absence of such LC Issuer’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable judgment), shall not create for such LC Issuer any
resulting liability to any Account Party or any of its Affiliates or any Lender.

 

(d)           Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Designated Subsidiary Account Party, the Company shall be obligated to reimburse
each Lender or the relevant Fronting Lender, as applicable, hereunder for any
Several Unpaid Drawing and any Fronted Unpaid Drawing in respect of all Letters
of Credit issued hereunder for the account of or at the request of the Company
or any Designated Subsidiary Account Party, in each case, with interest on the
amount so paid or disbursed by such Lender and/or such Fronting Lender as
described in Section 2.05(a) above.  The Company hereby acknowledges that the
issuance of Letters of Credit for the account of any Designated Subsidiary
Account Party inures to the benefit of the Company, and that the Company’s
business derives substantial benefits from the businesses of such Designated
Subsidiary Account Parties.

 

SECTION 2.06.    Increased Costs.  If a Change in Law shall (i) impose, modify
or make applicable any reserve, deposit, capital adequacy, liquidity or similar
requirement against letters of credit issued by or participated in, assets of,
deposits with or for the account of, such Lender, (ii) impose on such Lender any
other conditions directly or indirectly affecting this Agreement or any Letter
of Credit or (iii) subject the Administrative Agent, any LC Issuer or any Lender
to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes, (C) Connection Income
Taxes, and (D) Other Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; and the result of any of the foregoing is to
(A) increase the cost to the Administrative Agent, such LC Issuer or such Lender
of issuing, maintaining or participating in any Letter of Credit, (B) reduce the
amount of any sum received or receivable by the Administrative Agent, such LC
Issuer or such Lender hereunder or (C) reduce the rate of return on its capital
with respect to Letters of Credit to a level below that which the Administrative
Agent, such LC Issuer or such Lender would have achieved but for such Change in
Law (and taking into consideration the Administrative Agent’s, such LC Issuer’s
or such

 

30

--------------------------------------------------------------------------------


 

Lender’s policies with respect to capital adequacy and liquidity (or those of
its holding company), as generally applied), then, upon written demand to the
applicable Account Party by the Administrative Agent, such LC Issuer or such
Lender (with a copy to the Administrative Agent), such Account Party shall pay
to the Administrative Agent (on behalf of such LC Issuer or such Lender), such
LC Issuer or such Lender such additional amount or amounts as will compensate
the Administrative Agent, such LC Issuer or such Lender for such increased cost
or reduction.  A certificate submitted to the applicable Account Party by such
Lender (with a copy to the Administrative Agent), setting forth (i) the basis,
in reasonable detail, for the determination of such additional amount or amounts
necessary to compensate such Lender as aforesaid and (ii) the basis, in
reasonable detail, for the computation of such amount or amounts, which shall be
consistently applied shall be final and conclusive and binding on the applicable
Account Party absent manifest error, although the failure to deliver any such
certificate shall not release or diminish such Account Party’s obligations to
pay additional amounts pursuant to this Section 2.06 upon subsequent receipt of
such certificate.  Notwithstanding the foregoing, no Account Party shall be
required to compensate any Lender pursuant to this Section 2.06 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies such Account Party of the applicable Change in Law;
provided that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

SECTION 2.07.    Letter of Credit Expiration and Extensions.  Each Lender
acknowledges that to the extent provided under the terms of any Letter of
Credit, the expiration date of such Letter of Credit will be automatically
extended for additional one-year periods, without written amendment, unless (a)
such extension would cause such Letter of Credit to remain outstanding on or
after the one-year anniversary of the Commitment Expiration Date or (b) at least
30 days (or such other period required under or by any Legal Requirement or
Applicable Insurance Regulatory Authority) prior to the expiration date of such
Letter of Credit, notice is given by the respective LC Issuer in accordance with
the terms of the respective Letter of Credit (a “Notice of Non-Extension”) that
the expiration date of such Letter of Credit will not be extended beyond its
current expiration date.  The respective LC Issuer will give Notices of
Non-Extension as to any or all outstanding Letters of Credit if requested to do
so by the Required Lenders pursuant to Article VII.  The respective LC Issuer
will give Notices of Non-Extension as to all outstanding Letters of Credit (i)
if the Commitment Expiration Date has occurred and (ii) on the date necessary to
prevent the extension described in the foregoing clause (b).  The respective LC
Issuer will send a copy of each Notice of Non-Extension to the respective
Account Party concurrently with delivery thereof to the respective beneficiary,
unless prohibited by law from doing so.

 

SECTION 2.08.    Changes to Stated Amount.  At any time when any Letter of
Credit is outstanding, at the request of the respective Account Party, the
Issuing Agent will enter into an amendment increasing or reducing the Stated
Amount of such Letter of Credit, provided that (i) in no event shall the Stated
Amount of such Letter of Credit be increased (x) to an amount which would cause
the Letter of Credit Outstandings to exceed the Total Commitment at such time,
(y) to an amount which would cause the Letter of Credit Outstandings
attributable to such Account Party to exceed the Borrowing Base of such Account
Party at such time or (z) with respect to a Fronted Letter of Credit, without
the prior written consent of the LC Issuer in respect of such Letter of Credit
to an amount which would cause the Letter of Credit Outstandings in respect of
all Fronted Letters of Credit issued by the applicable Fronting Lender to exceed
the maximum aggregate Stated Amount of all Fronted Letters of Credit that such
Fronting Lender has agreed to issue in a separate agreement with the Company,
(ii) the Stated Amount of a Letter of Credit may not be increased at any time if
the conditions precedent set forth in Section 4.02 are not satisfied at such
time, and (iii) the Stated Amount of a Letter of Credit may not be increased at
any time after the Commitment Expiration Date.

 

31

--------------------------------------------------------------------------------


 

SECTION 2.09.    Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Total Commitment (and the Commitment of each Lender)
shall terminate on the Commitment Expiration Date.

 

(b)           The Company may, without premium or penalty, at any time
terminate, or from time to time reduce, the Total Commitment; provided that (i)
each reduction of the Total Commitment shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Company shall
not terminate or reduce the Total Commitment if, after giving effect to such
termination or reduction, the Letter of Credit Outstandings would exceed the
Total Commitment. Each such reduction shall be applied to the Commitments of the
Lenders on a pro rata basis based on the amount of such Lenders’ respective
Commitments.

 

(c)           The Company shall notify the Administrative Agent of any election
to terminate or reduce the Total Commitment under paragraph (b) of this Section
2.09 at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of Commitments may state that such notice is conditioned upon the
effectiveness of other credit facilities or other alternative financing, in
which case such notice may be revoked without penalty prior to the specified
time if such condition is not satisfied. Any termination or reduction of the
Total Commitment (or the Commitments of any Lender) shall be permanent. Each
reduction of the Total Commitment shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10.    Prepayment; Additional Borrowing Base Requirements.  (a) If
(i) as of the Commitment Expiration Date, any Letter of Credit may for any
reason remain outstanding, (ii) at any time, the aggregate amount of all Letter
of Credit Outstandings exceeds the Total Commitment as then in effect, (iii) any
Event of Default occurs and is continuing and the Administrative Agent or the
Required Lenders, as applicable, require the Company and the other Account
Parties to pay to the Collateral Account additional amounts of cash and Cash
Equivalents, to be held as security for each Account Party’s reimbursement
obligations in respect of Letters of Credit then outstanding or (iv) an Event of
Default set forth under Section 7.05 occurs and is continuing, then the Company
shall, or shall cause one or more other Account Parties to, pay or deliver to
the Administrative Agent on such date an amount of cash or Cash Equivalents to
be deposited in the Collateral Account applicable to each Account Party and to
be held as additional security for the obligations of each of the Account
Parties hereunder such that the amount of cash and Cash Equivalents in the
Collateral Account applicable to each Account Party would equal the aggregate
amount of all Letter of Credit Outstandings and other obligations attributable
to such Account Party hereunder.  If at any time the Administrative Agent
determines that any funds held in the Collateral Account pursuant to this
Section 2.10(a) are subject to any right or claim of any Person other than the
Agents (on behalf of the Lenders) or that the total amount of such funds is less
than the aggregate amount of all Letter of Credit Outstandings and other
obligations of the Account Parties hereunder, the Company shall, or shall cause
one or more Account Parties to, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Collateral Account as aforesaid, an amount equal to the excess of
(a) the aggregate amount of all Letter of Credit Outstandings and other
obligations of the Account Parties hereunder over (b) the total amount of cash
and Cash Equivalents deposited in the Collateral Account that the Administrative
Agent reasonably determines to be free and clear of any such right and claim. 
With respect to any payment to the Collateral Account required by clause (iii)
of the first sentence of this Section 2.10(a), such payment shall (to the extent
not applied to the applicable reimbursement obligations) be returned to the
Company within three Business Days after the applicable Event of Default shall
have been cured or waived.

 

32

--------------------------------------------------------------------------------


 

(b)           If on any date the Letter of Credit Outstandings attributable to
any Account Party exceed the Borrowing Base of such Account Party at such time,
such Account Party agrees to (i) in the case of the Company, within two Business
Days of the date on which the Company receives notice from the Administrative
Agent that the Letter of Credit Outstandings attributable to the Company exceed
the Company’s Borrowing Base, pay or deliver to the Collateral Agent an amount
of cash or Eligible Securities (valued for this purpose based on the respective
Advance Rate applicable thereto) in an aggregate amount equal to such excess,
with any such cash or Eligible Securities to be held as additional security for
all obligations of the Company hereunder in the Collateral Account applicable to
the Company and (ii) in the case of any other Account Party, within two Business
Days of the date on which the Company or such Account Party receives notice from
the Administrative Agent that the Letter of Credit Outstandings attributable to
such Account Party exceed such Account Party’s Borrowing Base, pay or deliver to
the Collateral Agent an amount of cash or Eligible Securities (valued for this
purpose based on the respective Advance Rate applicable thereto) in an aggregate
amount equal to such excess, with any such cash or Eligible Securities to be
held as additional security for all obligations of such Account Party hereunder
in the Collateral Account applicable to such Account Party, which amounts shall
be returned within three Business Days after such excess is cured.

 

SECTION 2.11.    Fees.  (a) Each Account Party jointly and severally agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee,
which shall accrue at the Applicable Commitment Fee Rate on the daily amount of
the unutilized Commitment of such Lender during the period from and including
the Effective Date to but excluding the Commitment Expiration Date. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the Commitment Expiration Date,
commencing on the first such date to occur after the date hereof.  All
Commitment Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)           (i) The Company agrees to pay to each Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the applicable Agent (ii) The Company agrees to pay to each Limited
Fronting Lender a fee in the amounts and at the times separately agreed upon
between the Company and such Limited Fronting Lender pursuant to the terms and
conditions of the applicable Limited Fronting Lender Agreement.

 

(c)           Each Account Party severally agrees to pay to the Administrative
Agent for pro rata distribution to each Lender (based on their respective
Applicable Percentages), a fee in respect of each Letter of Credit issued for
the account of such Account Party (the “Letter of Credit Fee”) computed at a
rate per annum equal to the Applicable Letter of Credit Fee Rate on the daily
Stated Amount of such Letter of Credit. Accrued Letter of Credit Fees shall be
due and payable in arrears on the last day of March, June, September and
December of each year and upon the first day after the termination of the Total
Commitment upon which no Letters of Credit remain outstanding.  All Letter of
Credit Fees shall be computed on the basis of a year of 365 days (or 366 days in
a leap year) and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(d)           Each Account Party severally agrees to pay to each Fronting
Lender, for its own account, a fronting fee in respect of, and fees with respect
to the issuance, amendment, renewal or extension of, or processing of drawings
under, each Fronted Letter of Credit issued by such Fronting Lender for the
account of such Account Party, in each case in amounts and on dates as shall
have separately been agreed to by the Company and such Fronting Lender.  Each
Account Party severally agrees to pay to the Issuing Agent fees with respect to
the issuance, amendment, renewal or extension of, and processing of drawings
under, each Several Letter of Credit issued for the account of such Account

 

33

--------------------------------------------------------------------------------


 

Party, in each case in amounts and on dates as shall have separately been agreed
to by the Company and the Issuing Agent.

 

(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Persons entitled thereto as set forth above.  Fees paid shall not be refundable
under any circumstances.  If any fee or other amount payable by any Account
Party hereunder is not paid when due, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to the Alternate
Base Rate plus 2% per annum.  All interest hereunder shall be computed on the
basis of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The Alternate Base Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

(f)            Notwithstanding anything to the contrary in this Section 2.11,
for so long as a Lender is a Defaulting Lender, no fees hereunder shall accrue
or be payable to such Lender until such Lender ceases to be a Defaulting Lender.

 

SECTION 2.12.    Taxes.  (a) Any and all payments by or on account of any
obligation of any Account Party hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
such Account Party shall be required to deduct any Indemnified Taxes or Other
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Issuing Agent or Lender (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Account Party shall make such deductions and (iii) such Account Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)           In addition, each Account Party shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Each Account Party severally (and not jointly) agrees to indemnify
the Administrative Agent, the Issuing Agent and each Lender within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes that such Account Party failed to deduct or withhold and that were paid by
the Administrative Agent, the Issuing Agent or such Lender on or with respect to
any payment by or on account of any obligation of such Account Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable out-of-pocket expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability (with reasonable detail) delivered to
any Account Party by a Lender or by the Administrative Agent or the Issuing
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

(d)           As soon as reasonably practicable after any payment of Indemnified
Taxes or Other Taxes by any Account Party to a Governmental Authority, such
Account Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

34

--------------------------------------------------------------------------------


 

(e)           Each Lender shall, to the extent it may lawfully do so, deliver to
the Company (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Company or the
Administrative Agent (if any), or will comply with such other requirements, if
any, as is currently applicable, as will permit payments under this Agreement to
be made without withholding or at a reduced rate.  In addition, each Lender, if
reasonably requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 

(f)            If a Lender or the Administrative Agent shall determine, in its
sole discretion exercised in good faith, that it is entitled to claim or receive
a refund from a Governmental Authority in respect of Indemnified Taxes or Other
Taxes paid by any Account Party pursuant to this Section 2.12, such Lender or
the Administrative Agent, as applicable, shall promptly notify such Account
Party of the availability of such refund claim and, if the Lender or the
Administrative Agent, as applicable, determines, in its sole discretion
exercised in good faith, that making a claim for refund will not have an adverse
effect on its Taxes or business operations, shall, within 60 days after receipt
of a request by such Account Party and at the Company’s expense, make a claim to
such Governmental Authority for such refund.  If the Administrative Agent or a
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Account Party or with respect to which such Account Party has
paid additional amounts pursuant to this Section 2.12, it shall pay over such
refund to such Account Party (but only to the extent of indemnity payments made,
or additional amounts paid, by such Account Party under this Section 2.12 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent or such Lender
incurred in obtaining such refund and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided that such Account Party, upon the request of the Administrative Agent
or such Lender, agrees to repay the amount paid over to such Account Party (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Account Party or any other Person.

 

(g)           Any Lender that is not a Lender as of the Effective Date shall not
be entitled to any greater payment under this Section 2.12 than such Lender’s
assignor could have been entitled to absent such assignment except to the extent
that the entitlement to a greater payment resulted from a Change in Law.

 

(h)           Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes or Other
Taxes attributable to such Lender (but only to the extent that any Account Party
has not already indemnified the Administrative Agent for such Indemnified Taxes
or Other Taxes and without limiting the obligation of the Account Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement or any of the other Credit Documents, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby

 

35

--------------------------------------------------------------------------------


 

authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender under this Agreement or any of the other Credit
Documents or otherwise payable by the Administrative Agent to the Lender from
any other source against any amount due to the Administrative Agent under this
Section 2.12(h).

 

(i)            If a payment made to a Lender under this Agreement would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.12(i), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

 

SECTION 2.13.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a) Each Account Party shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 2.06 or 2.12 or otherwise, except as expressly set forth in Section
2.05) prior to 12:00 noon (or, in the case of any prepayment or repayment in
full of all outstanding Letters of Credit, 2:00 p.m.), New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim in Dollars. Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent at its
offices at 1111 Fannin, 8th floor, Houston, Texas 77002, except that payments
pursuant to Sections 2.06, 2.12 and 10.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Unpaid Drawings or any fees payable pursuant to
Section 2.11 resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of such obligations then due and owed to such Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in such obligations of the respective Account Party
or the Company, as the case may be, owed to such Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any

 

36

--------------------------------------------------------------------------------


 

payment made by any Account Party pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Commitment to any
assignee or participant, other than to any Account Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
Each Account Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Account
Party in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the relevant Account Party prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that such Account
Party will not make such payment, the Administrative Agent may assume that such
Account Party has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the relevant Account Party has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.13(d), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.

 

SECTION 2.14.    Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender, LC Issuer or the Administrative Agent requests compensation under
Section 2.06, or if each Account Party is required to pay any additional amount
to any Lender, LC Issuer or the Administrative Agent or any Governmental
Authority for the account of any Lender, LC Issuer or the Administrative Agent
pursuant to Section 2.06 or Section 2.12, then such Lender, LC Issuer or the
Administrative Agent shall use reasonable efforts to designate a different
lending office for issuing or funding its Letters of Credit hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, LC Issuer or the
Administrative Agent, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.06 or 2.12, as the case may be, in
the future and (ii) would not subject such Lender, LC Issuer or the
Administrative Agent to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender, LC Issuer or the Administrative Agent.  Each
Account Party hereby jointly and severally agrees to pay all reasonable costs
and expenses incurred by any Lender, LC Issuer or the Administrative Agent in
connection with any such designation or assignment.

 

(b)           If any Lender shall become a Defaulting Lender or requests
compensation under Section 2.06, or if any Account Party is required to pay any
additional amount to any Lender or LC Issuer or any Governmental Authority for
the account of any Lender or LC Issuer pursuant to Section 2.06 or Section 2.12,
then, in each case, the Company, at its sole expense and effort, shall have the
right, if no Default or Event of Default then exists, to replace such Lender or
LC Issuer (the “Replaced Lender”), with one or more Person or Persons
(collectively, the “Replacement Lender”) reasonably acceptable to the
Administrative Agent at which time the Replaced Lender shall assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to the Replacement Lender; provided that (i) at the time of any

 

37

--------------------------------------------------------------------------------


 

replacement pursuant to this Section 2.14, the Replacement Lender and the
Replaced Lender shall enter into one or more Assignment and Assumptions pursuant
to Section 10.04(b) (and with all fees payable pursuant to said Section
10.04(b) to be paid by the Replacement Lender) pursuant to which the Replacement
Lender shall acquire all of the Commitments of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to all Unpaid Drawings that have
been funded by (and not reimbursed to) such Replaced Lender, together with all
then unpaid interest with respect thereto at such time and (B) an amount equal
to all accrued, but theretofore unpaid, fees owing to the Replaced Lender
pursuant to Section 2.11; (ii) all obligations of each Account Party under the
Credit Documents owing to the Replaced Lender (other than those specifically
described in clause (i) above in respect of which the assignment purchase price
has been, or is concurrently being, paid), shall be paid in full to such
Replaced Lender concurrently with such replacement; (iii) no assignment pursuant
to this Section 2.14 shall be effective until all of the then outstanding
Several Letters of Credit are returned by each respective beneficiary to the
Issuing Agent for cancellation in exchange for new or amended Several Letters of
Credit which give effect to such assignment (it being understood that to the
extent the respective beneficiaries do not consent to such assignment, such
assignment cannot occur); (iv) the Company shall have received the prior written
consent of the Administrative Agent and each Fronting Lender, which consents
shall not be unreasonably withheld or delayed; (v) such assignment will result
in a reduction in such compensation or payments; and (vi) no Lender shall be
required to become a Replaced Lender if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.  Upon the execution of the
respective Assignment and Assumption, the payment of amounts referred to in
clauses (i) and (ii) above and the return, and cancellation and exchange of each
then outstanding Several Letter of Credit as provided above, the Replacement
Lender shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
applicable to the Replaced Lender under this Agreement, which shall survive as
to such Replaced Lender.  For the avoidance of doubt, no Replaced Lender shall
be required to execute, sign or deliver any document or assignment in order to
be replaced in accordance with this Section 2.14.

 

SECTION 2.15.    Designated Subsidiary Account Parties.  The Company may from
time to time designate one or more Persons as an additional Designated
Subsidiary Account Party, subject to the following terms and conditions:

 

(a)           each such Person shall be a Wholly-Owned Subsidiary of the
Company;

 

(b)           each such Designated Subsidiary Account Party shall enter into an
appropriately completed DSAP Assumption Agreement on or prior to the date of
designation hereof;

 

(c)           on or prior to the date of designation, the Administrative Agent
shall have received from such Person a certificate, signed by an Authorized
Officer of such Person in the form of Exhibit F or such other form reasonably
acceptable to the Administrative Agent with appropriate insertions or deletions,
together with (x) copies of its certificate of incorporation, by-laws or other
organizational documents, (y) the resolutions of the board of directors (or
similar governing body) of such Person relating to the Credit Documents which
shall be reasonably satisfactory to the Administrative Agent and (z) any other
“know your customer” information reasonably requested by a Lender;

 

(d)           on or prior to the date of designation, the Administrative Agent
shall have received an opinion, addressed to the Administrative Agent and each
of the Lenders and dated the date of designation, which opinion shall be in form
and substance reasonably satisfactory to the Administrative Agent, from counsel
to the respective Designated Subsidiary Account Party reasonably satisfactory to
the Administrative Agent, covering certain of the matters set forth in the
opinions of counsel delivered to the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent on the Effective Date pursuant to Section 4.01(b)(ii), as
may be reasonably requested by the Administrative Agent, and such other matters
incident to the transactions contemplated thereby as the Administrative Agent
may reasonably request; and

 

(e)           in the case of any Designated Subsidiary Account Party which is a
Regulated Insurance Company, the Administrative Agent and its counsel shall be
reasonably satisfied with all applicable laws and/or regulations of each
jurisdiction having legal or regulatory jurisdiction over such Designated
Subsidiary Account Party as such laws and/or regulations relate to the
enforceability, perfection or priority of the Liens created or purported to be
created under the Security Documents as between the Secured Creditors and any
Applicable Insurance Regulatory Agency or the policy holders with respect to
such Regulated Insurance Company.

 

SECTION 2.16.    Additional Commitments.  (a) The Company shall have the right,
at any time and from time to time, after the Effective Date and prior to the
Commitment Expiration Date to request (so long as no Default or Event of Default
is then in existence or would result therefrom) on one or more occasions that
one or more existing Lenders (and/or one or more other Eligible Persons which
will become Lenders as provided pursuant to clause (v) below) provide Additional
Commitments; it being understood and agreed, however, that (i) no existing
Lender shall be obligated to provide an Additional Commitment as a result of any
request by the Company, (ii) any existing Lender may provide an Additional
Commitment without the consent of any other Lender, (iii) (A) each provision of
Additional Commitments on a given date pursuant to this Section 2.16 shall be in
a minimum aggregate amount (for all Additional Commitment Lenders (including, in
the circumstances contemplated by clause (v) below, Eligible Persons who will
become Additional Commitment Lenders) of at least $25,000,000 (or such lesser
amount as is acceptable to the Administrative Agent) and (B) the aggregate
Commitments for all Lenders hereunder shall not exceed $700,000,000, (iv) all
up-front fees payable to any Additional Commitment Lender shall be as set forth
in the relevant Additional Commitment Agreement, (v) the Company may request
Additional Commitments from Eligible Persons which are reasonably acceptable to
the Administrative Agent and each Fronting Lender, (vi) all Additional
Commitments provided on a given date pursuant to this Section 2.16 shall have
the same terms and conditions as all then existing Commitments (other than with
respect to upfront fees) and shall be added to such existing Commitments in
accordance with clause (b) of this Section 2.16 below and (vii) all actions
taken by the Account Party pursuant to this Section 2.16 shall be done in
coordination with the Administrative Agent.  No consent of any Lender (other
than the Lenders providing the Additional Commitments) shall be required for any
Additional Commitments made pursuant to this Section 2.16.

 

(b)           The effectiveness of Additional Commitments pursuant to this
Section 2.16 shall be subject to the occurrence of the following: (i) the
Company, each Designated Subsidiary Account Party, the Administrative Agent and
each existing Lender or Eligible Person, as the case may be, which agrees to
provide an Additional Commitment (each, an “Additional Commitment Lender”) shall
have executed and delivered to the Administrative Agent an Additional Commitment
Agreement substantially in the form of Exhibit E or such other form reasonably
acceptable to the Administrative Agent, subject to such modifications in form
and substance reasonably satisfactory to the Administrative Agent as may be
necessary or appropriate (with the effectiveness of such Additional Commitment
Lender’s Additional Commitment to occur upon delivery of such Additional
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith and the satisfaction of the other conditions
set forth in this Section 2.16 to the reasonable satisfaction of the
Administrative Agent), (ii) all Several Letters of Credit outstanding at such
time shall have been returned by each respective beneficiary thereunder to the
respective Issuing Agent and shall either have been cancelled and/or exchanged
for new or amended Several Letters of Credit which give effect to such
Additional Commitments, and such Additional Commitment Lenders, (iii) if such
Additional Commitment Lender is not a United States person (as such term is
defined in Section 7701(a)(3) of the Code) for U.S. Federal income tax purposes

 

39

--------------------------------------------------------------------------------


 

or would otherwise constitute a Foreign Lender, such Additional Commitment
Lender shall have provided to the Company the appropriate documentation
described in Section 2.12(e), (iv) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent resolutions
authorizing the incurrence of the obligations to be incurred pursuant to each
Additional Commitment, and (v) the Company and each Designated Subsidiary
Account Party shall have delivered to the Administrative Agent an opinion, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Company and such Designated Subsidiary Account Party reasonably
satisfactory to the Administrative Agent and dated such date, covering certain
matters similar to those set forth in the opinions of counsel delivered to the
Lenders on the Effective Date pursuant to Section 4.01(b) and such other matters
as the Administrative Agent may reasonably request.  The Administrative Agent
shall promptly notify each Lender as to the occurrence of each Additional
Commitment Date, and (x) on each such date, the Total Commitment under, and for
all purposes of, this Agreement and each other Credit Document shall be
increased by the aggregate amount of such Additional Commitments and (y) on each
such date, the Commitment Schedule shall be deemed modified to reflect the
revised Commitments of each affected Lender.

 

SECTION 2.17.    Existing Secured Fronted Letters of Credit.  It is hereby
agreed and acknowledged that (a) all letters of credit described on Schedule
2.17 (the “Existing Secured Fronted Letters of Credit”) which were issued under
the Existing LC Facility and which remain outstanding on the Effective Date
shall be deemed issued under this Agreement as a “Fronted Letter of Credit” on
the Effective Date, (b) all references to the Existing LC Facility or any other
Credit Document (as defined in the Existing LC Facility) contained in such
Existing Secured Fronted Letters of Credit or the related documentation shall be
deemed to be references to this Agreement or the applicable Credit Documents (as
defined herein), as the case may be, and (c) the Existing LC Issuer shall be
deemed to be an LC Issuer hereunder for all purposes to the extent relating to
such Existing Secured Fronted Letters of Credit.  For the avoidance of doubt, on
and after the Effective Date, all fees and rates payable or accruing on or in
respect of outstanding Existing Secured Fronted Letters of Credit shall be at
the rates set forth in this Agreement and not at the rates set forth in the
Existing LC Facility.

 

SECTION 2.18.    Existing Secured Several Letters of Credit.  (a) It is hereby
agreed and acknowledged that (i) all letters of credit described on Schedule
2.18 that are not Existing Secured Fronted Letters of Credit (the “Existing
Secured Several Letters of Credit”) which were issued under the Existing LC
Facility and which remain outstanding on the Effective Date shall be deemed
issued under this Agreement as a “Several Letter of Credit” on the Effective
Date, (ii) all references to the Existing LC Facility or any other Credit
Document (as defined in the Existing LC Facility) contained in such Existing
Secured Several Letters of Credit or the related documentation shall be deemed
to be references to this Agreement or the applicable Credit Documents (as
defined herein), as the case may be, and (iii) the Existing LC Issuer shall be
deemed to be an LC Issuer hereunder for all purposes to the extent relating to
such Existing Secured Several Letters of Credit.  As soon as possible following
the Effective Date, each Existing Secured Several Letter of Credit shall be
amended to replace each Existing Lender with each Lender party to this Agreement
at the time of such amendment in accordance with each such Lender’s Applicable
Percentage.  Until an Existing Secured Several Letter of Credit has been amended
in accordance with this Section 2.18, each Existing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such
Existing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Applicable Percentage, in such
Existing Secured Several Letter of Credit, each substitute Existing Secured
Several Letter of Credit, each drawing made thereunder, the obligations of the
respective Account Party under this Agreement with respect thereto and any
security therefore or guaranty pertaining thereto.  Upon any change in the
Commitments or Applicable Percentages of the Lenders pursuant to this Agreement,
it is hereby agreed that, with respect to all outstanding Existing Secured
Several Letters of Credit and Unpaid Drawings with respect thereto,

 

40

--------------------------------------------------------------------------------


 

there shall be an automatic adjustment to the participations pursuant to this
Section 2.18 to reflect the new Applicable Percentages from such change or
changes, as the case may be.  For the avoidance of doubt, on and after the
Effective Date, all fees and rates payable or accruing on or in respect of
outstanding Existing Secured Several Letters of Credit shall be at the rates set
forth in this Agreement and not at the rates set forth in the Existing LC
Facility.

 

(b)           In determining whether to pay under any Existing Secured Several
Letter of Credit, no Existing Lender shall have any obligation relative to the
Lenders other than to confirm that any documents required to be delivered under
such Existing Secured Several Letter of Credit have been delivered and that they
appear to substantially comply on their face with the requirements of such
Existing Secured Several Letter of Credit, which obligation, it is understood,
is being performed by the Issuing Agent, and upon whom each Existing Lender
shall be entitled to rely.  Any action taken or omitted to be taken by the
Issuing Agent or any Existing Lender under or in connection with any Existing
Secured Several Letter of Credit issued by it shall not create for the Issuing
Agent or such Existing Lender any resulting liability to any Account Party, any
Lender or any other Person unless such action is taken or omitted to be taken
with gross negligence or willful misconduct on the part of the Issuing Agent or
such Existing Lender, as the case may be (as determined by a court of competent
jurisdiction).

 

(c)           In the event that any Existing Lender makes any payment under any
Existing Secured Several Letter of Credit issued by it and the respective
Account Party shall not have reimbursed such amount in full as provided in
Section 2.05, upon notification of such failure by such Existing Lender to the
Administrative Agent, the Administrative Agent shall promptly notify each Lender
of such failure, and each such Lender shall promptly and unconditionally pay to
the Administrative Agent for the account of such Existing Lender, the amount of
such Lender’s Applicable Percentage of such payment in Dollars and in
immediately available funds.  If the Administrative Agent so notifies any Lender
required to fund a payment under an Existing Secured Several Letter of Credit
prior to 11:00 a.m. (New York time) on any Business Day, such Lender shall make
available to the Administrative Agent at the its office referenced in Section
2.13(a) for the account of the respective Existing Lender such Lender’s
Applicable Percentage of the amount of such payment on such Business Day in
immediately available funds (and, to the extent such notice is given after 11:00
a.m. (New York time) on any Business Day, such Lender shall make such payment on
the immediately following Business Day).  If and to the extent such Lender shall
not have so made its Applicable Percentage of the amount of such payment
available to the Administrative Agent for the account of the respective Existing
Lender, such Lender agrees to pay to the Administrative Agent for the account of
such Existing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Existing Lender at the overnight
Federal Funds Effective Rate.  The failure of any Lender to make available to
the Administrative Agent for the account of the respective Existing Lender its
Applicable Percentage of any payment under any Existing Secured Several Letter
of Credit issued by it shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent for the account of such
Existing Lender its Applicable Percentage of any payment under any such Existing
Secured Several Letter of Credit on the date required, as specified above, but
no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent for the account of such Existing Lender
such other Lender’s Applicable Percentage of any such payment.

 

(d)           Whenever the Administrative Agent receives a payment of a
reimbursement obligation for the account of any Existing Lender, the
Administrative Agent shall promptly pay to each Lender which has paid its
Applicable Percentage thereof in immediately available funds, an amount equal to
such Lender’s Applicable Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective participations.

 

41

--------------------------------------------------------------------------------


 

(e)           The obligations of the Lenders to make payments to the
Administrative Agent for the account of the respective Existing Lender with
respect to Existing Secured Several Letters of Credit issued by it shall be
irrevocable and not subject to counterclaim, set-off or other defense or any
other qualification or exception whatsoever and shall be made in accordance with
the terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, set-off, defense or other right which
the Company or any of its Subsidiaries may have at any time against a
beneficiary named in an Existing Secured Several Letter of Credit, any
transferee of any Existing Secured Several Letter of Credit (or any Person for
whom any such transferee may be acting), the Administrative Agent, any Existing
Lender, or other Person, whether in connection with this Agreement, any Existing
Secured Several Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the Company
or any of its Subsidiaries and the beneficiary named in any such Existing
Secured Several Letter of Credit);

 

(iii)          any draft, certificate or other document presented under the
Existing Secured Several Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

(f)            For the avoidance of doubt, this Section 2.18 is intended to
provide a mechanic whereby the Existing Secured Several Letters of Credit are
replaced with Several Letters of Credit under this Agreement and, other than the
payment of standard amendment fees and commissions to the Issuing Agent, not to
create any additional liability or obligation on any Account Party above the
liabilities and obligations that would have existed had such replacement been
accomplished in a manner set forth in Section 2.17.

 

ARTICLE III

 

Representations and Warranties

 

Each of the Company and each Designated Subsidiary Account Party, in each case,
on behalf of itself and its respective Subsidiaries represents and warrants to
the Lenders that:

 

SECTION 3.01.    Corporate Status.  Each of the Company and each of its
Significant Subsidiaries (i) is a duly organized and validly existing
corporation or business trust or other entity in good standing under the laws of
the jurisdiction of its organization and has the corporate or other
organizational power and authority to own its property and assets and to
transact the business in which it is engaged and presently proposes to engage,
and (ii) has been duly qualified and is authorized to do business and is in good
standing in all jurisdictions where it is required to be so qualified, except,
in the case of this clause (ii), where the failure to be so qualified,
authorized or in good standing, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

SECTION 3.02.    Corporate Power and Authority.  Each Account Party has the
corporate power and authority to execute, deliver and carry out the terms and
provisions of the Credit Documents to which it is a party and has taken all
necessary corporate action to authorize the execution, delivery and performance
of such Credit Documents. Each Account Party has duly executed and delivered
each Credit Document to which it is a party and each such Credit Document
constitutes the legal, valid and binding obligation of such Account Party
enforceable against such Account Party in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law.

 

SECTION 3.03.    No Contravention of Agreements or Organizational Documents. 
Neither the execution, delivery and performance by any Account Party of this
Agreement or the other Credit Documents to which it is a party nor compliance
with the terms and provisions thereof, nor the consummation of the transactions
contemplated therein, (i) will contravene any applicable provision of any law,
statute, rule, regulation, order, writ, injunction or decree of any court or
governmental instrumentality, (ii) will conflict or be inconsistent with or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, or result in the creation or imposition of
(or the obligation to create or impose) any Lien (other than Liens in favor the
Administrative Agent and the Lenders pursuant to the Security Documents) upon
any of the property or assets of the Company or any of its Subsidiaries pursuant
to the terms of, any indenture, mortgage, deed of trust, loan agreement, credit
agreement or any other material instrument to which the Company or any of its
Subsidiaries is a party or by which it or any of its property or assets are
bound or to which it may be subject or (iii) will violate any provision of the
certificate of incorporation, by-laws or other organizational documents of the
Company or any of its Subsidiaries.

 

SECTION 3.04.    Litigation and Environmental Matters.  There are no actions,
suits or proceedings pending or, to the best knowledge of the Company or any of
its Significant Subsidiaries, threatened involving the Company or any of its
Subsidiaries (including with respect to this Agreement or any other Credit
Document) that, either individually or in the aggregate, have had, or would
reasonably be expected to have, a Material Adverse Effect.  Except for any
matters that, either individually or in the aggregate, have not had, and would
not reasonably be expected to have, a Material Adverse Effect, neither the
Company nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.05.    Use of Letters of Credit.  All Letters of Credit shall only be
utilized to support Letter of Credit Supportable Obligations.

 

SECTION 3.06.    Approvals.  Any (a) order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, which is required to authorize or is required or (b)
third party approval, permit or license required to be obtained, in each case in
connection with (i) the Transaction or (ii) the legality, validity, binding
effect or enforceability of any Credit Document, has been obtained and is in
full force and effect.

 

SECTION 3.07.    Investment Company Act.  No Account Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.

 

43

--------------------------------------------------------------------------------


 

SECTION 3.08.    True and Complete Disclosure; Projections and Assumptions.  All
factual information (taken as a whole) heretofore or contemporaneously furnished
by the Company or any of its Subsidiaries to the Administrative Agent or any
Lender (including all information contained in the Credit Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein is, and all other factual information (taken as a whole with all other
such information theretofore or contemporaneously furnished) hereafter furnished
by any such Persons to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated and not incomplete by omitting to state any material fact necessary to
make such information (taken as a whole with all other such information
theretofore or contemporaneously furnished) not materially misleading at such
time in light of the circumstances under which such information was provided;
provided that with respect to projections, the Company or the applicable
Designated Subsidiary Account Party represents only that the projections
contained in such materials are based on good faith estimates and assumptions
believed by the Company to be reasonable and attainable at the time made, it
being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and are subject to
significant uncertainties and contingencies many of which are beyond the
Company’s control and that actual results during the period or periods covered
by any such projections may materially differ from the projected results.

 

SECTION 3.09.    Financial Condition.  (a) The Company has heretofore furnished
to the Lenders its consolidated balance sheet and consolidated statements of
operations and comprehensive income (loss), shareholders’ equity and cash flows
as of and for the fiscal year ended December 31, 2011 reported on by
PricewaterhouseCoopers, independent public accountants.  Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP.

 

(b)  Since December 31, 2011, nothing has occurred, either individually or in
the aggregate, which has resulted in, or would reasonably be expected to result
in, any material adverse condition or any material adverse change in or
affecting (i) the business, operations, assets, liabilities or financial
condition of the Company and its Subsidiaries, taken as a whole, or (ii) the
rights and remedies of the Lenders or the ability of the Company and each other
Account Party, taken as a whole, to perform their respective obligations to the
Lenders under this Agreement or any other Credit Document.

 

SECTION 3.10.    Tax Returns and Payments.  Except where the failure to do so
would not reasonably be expected, individually or in aggregate, to have a
Material Adverse Effect, the Company and its Subsidiaries (i) have timely filed
or caused to be timely filed with the appropriate taxing authority (taking into
account any applicable extension within which to file) all material income and
other material tax returns (including any statements, forms and reports),
domestic and foreign, required to be filed by the Company and its Subsidiaries,
and (ii) have timely paid, collected or remitted or caused to have timely paid,
collected or remitted all material taxes payable by them which have become due
and assessments which have become due, except for those contested in good faith
and adequately disclosed and for which adequate reserves have been established
in accordance with GAAP.  To the best knowledge of the Company and its
Subsidiaries, there is no action, suit, proceeding, investigation, audit or
claim now pending or proposed or threatened by any taxing authority regarding
any income taxes or any other taxes relating to the Company or any of its
Subsidiaries, which, either individually or in the aggregate, has had, or would
reasonably be expected to have, a Material Adverse Effect.  To the best
knowledge of the Company and its Subsidiaries, no tax Liens have been filed and
no claims are pending or proposed or threatened with respect to any taxes, fees
or other charges for any taxable period, except for Liens permitted under
Section 6.03 and claims which, either individually or in the aggregate, have not
had, and would not reasonably be expected to have, a Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.11.    Compliance with ERISA.  (a) Except as, either individually or
in the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect, the Company and its Subsidiaries and their ERISA
Affiliates (i) have fulfilled their respective obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan and are in
compliance with the applicable provisions of ERISA and the Code, and (ii) have
not incurred any liability to the PBGC or any Plan or Multiemployer Plan (other
than to make contributions in the ordinary course of business).

 

(b)           Except as, either individually or in the aggregate, has not had,
and would not reasonably be expected to have, a Material Adverse Effect, (i)
each Foreign Pension Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, (ii) all contributions required to be
made with respect to a Foreign Pension Plan have been timely made, (iii) neither
the Company nor any of its Subsidiaries has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension Plan
and (iv) the present value of the accrued benefit liabilities (whether or not
vested) under each Foreign Pension Plan that is required to be funded,
determined as of the end of the Company’s most recently ended fiscal year on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

 

SECTION 3.12.    Subsidiaries.  (a) Set forth on Schedule 3.12 is a complete and
correct list of all of the Subsidiaries of the Company as of the Effective Date,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding direct ownership interests in such
Subsidiary, (iii) the percentage ownership of such Subsidiary represented by
such ownership interests and (iv) specifying if such Subsidiary is a Significant
Subsidiary.  Except as disclosed on Schedule 3.12, as of the Effective Date,
each of the Company and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all outstanding ownership interests in each
Person shown to be held by it on Schedule 3.12.

 

(b)           As of the Effective Date, there are no restrictions on the Company
or any of its Significant Subsidiaries which prohibit or otherwise restrict the
transfer of cash or other assets from any Subsidiary of the Company to the
Company, other than (i) prohibitions or restrictions existing under or by reason
of this Agreement or the other Credit Documents, (ii) prohibitions or
restrictions existing under or by reason of Legal Requirements, (iii)
prohibitions and restrictions permitted by Section 6.12 and (iv) other
prohibitions or restrictions which, either individually or in the aggregate,
have not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

SECTION 3.13.    Capitalization.  As of the Effective Date, the authorized
capital stock of the Company consists of 571,428,571.4 shares, par value $0.175
per share.  As of the Effective Date, none of the Company’s Significant
Subsidiaries has outstanding any securities convertible into or exchangeable for
its capital stock or outstanding any rights to subscribe for or to purchase, or
any options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to, its capital stock except for options, warrants and grants
outstanding in the aggregate amounts set forth on Schedule 3.13.

 

SECTION 3.14.    Indebtedness.  The Company and its Significant Subsidiaries do
not have any Indebtedness for borrowed money on the Effective Date other than
the Indebtedness listed on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a).

 

SECTION 3.15.    Compliance with Statutes and Agreements.  (a) The Company and
each of its Significant Subsidiaries is in compliance with all applicable
statutes, regulations, rules and

 

45

--------------------------------------------------------------------------------


 

orders of, and all applicable restrictions imposed by, and has filed or
otherwise provided all material reports, data, registrations, filings,
applications and other information required to be filed with or otherwise
provided to, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property (including compliance
with all applicable Environmental Laws), except where (i) the failure to comply
or file or otherwise provide, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect or
(ii) such statutes, regulations, rules and orders are being contested in good
faith by appropriate proceedings diligently conducted.  All required regulatory
approvals are in full force and effect on the date hereof, except where the
failure of such approvals to be in full force and effect, either individually or
in the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.

 

(b)           The Company and each of its Significant Subsidiaries is in
compliance with all indentures, agreements and other instruments binding upon it
or its property, except where the failure to do so, either individually or in
the aggregate, has not had, and would not reasonably be expected to have, a
Material Adverse Effect.

 

SECTION 3.16.    Insurance Licenses.  There is (i) no Insurance License that is
the subject of a proceeding for suspension, revocation or limitation or any
similar proceedings, (ii) no sustainable basis for such a suspension, revocation
or limitation, and (iii) no such suspension, revocation or limitation threatened
by any Applicable Insurance Regulatory Authority, that, in each instance under
(i), (ii) and (iii) above and either individually or in the aggregate, has had,
or would reasonably be expected to have, a Material Adverse Effect.

 

SECTION 3.17.    Insurance Business.  All insurance policies issued by any
Significant Insurance Subsidiary are, to the extent required under applicable
law, on forms approved by the insurance regulatory authorities of the
jurisdiction where issued or have been filed with and not objected to by such
authorities within the period provided for objection, except for those forms
with respect to which a failure to obtain such approval or make such a filing
without it being objected to, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.

 

SECTION 3.18.    Security Documents.  The Security Documents create, as security
for the obligations hereunder of the Company and each Designated Subsidiary
Account Party, valid and enforceable security interests in and Liens on all of
the Collateral, superior to and prior to the rights of all third persons and
subject to no other Liens (other than Liens permitted under Section 6.03(n)
hereunder).  No filings or recordings are required in order to ensure the
enforceability, perfection or priority of the security interests created under
the Security Documents, except for filings or recordings which shall have been
previously made or are being made on the date hereof.

 

SECTION 3.19.    Properties; Liens; and Insurance.  (a) The Company and its
Significant Subsidiaries have good title to, or valid leasehold interests in,
all real and personal property material to the businesses of the Company and its
Significant Subsidiaries, taken as a whole.  There exists no Lien (including any
Lien arising out of any attachment, judgment or execution) of any kind, on, in
or with respect to any of the property of the Company or any of its Significant
Subsidiaries, in each case except as expressly permitted by Section 6.03.

 

(b)           The Company and its Significant Subsidiaries own, or are licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to the businesses of the Company and its Significant
Subsidiaries, taken as a whole, and the use thereof by the Company or such
Significant Subsidiary does not infringe upon the rights of any other Person,
except for any such

 

46

--------------------------------------------------------------------------------


 

infringements that, either individually or in the aggregate, have not had, and
would not reasonably be expected to have, a Material Adverse Effect.

 

(c)           As of the Effective Date, all premiums in respect of each material
insurance policy maintained by the Company and its Significant Subsidiaries have
been paid.  The Company and each Designated Subsidiary Account Party believes
that the insurance maintained by or on behalf of the Company and its Significant
Subsidiaries is in at least such amounts and against at least such risks as are
usually insured against in the same general area by companies of established
repute engaged in the same or similar businesses.

 

SECTION 3.20.    Solvency.  On the Effective Date and upon the occurrence of
each Credit Event, both before and after giving effect thereto, (i) each Account
Party, taken individually, (ii) the Company and its Subsidiaries, taken as a
whole and (iii) each Account Party and its respective subsidiaries, taken as a
whole, are, in each case, Solvent.

 

SECTION 3.21.    Certain Insurance Regulations, Orders, Consents, Etc.  Without
limiting the generality of Sections 3.03, 3.06, 3.15 or any other provision
contained in this Agreement, immediately after giving effect to the pledging of
any asset under any Security Document, each Credit Event (and the satisfaction
of all Borrowing Base requirements in connection therewith) and each Collateral
Transfer (as defined in the Security Agreement), each Account Party will be in
compliance in all material respects with the applicable provisions of any
insurance law, statute, rule, regulation or order of any governmental agency,
public body or authority, or any subdivision thereof, regulating the activities
of such Account Party with respect to any limitations on Liens granted on any
Collateral (as defined in the Security Agreement) by such Account Party to the
Collateral Agent (or purported to be granted pursuant to any Security Document).

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.    Effective Date.  The obligations of each LC Issuer to issue
Letters of Credit shall not become effective until the date (the “Effective
Date”) on which each of the following conditions is satisfied (or waived in
accordance with Section 10.02):

 

(a)           On or prior to the Effective Date, each of the Company, each
Designated Subsidiary Account Party listed on Schedule 2.15, the Administrative
Agent and each of the Lenders shall have signed a copy hereof (whether the same
or different copies) and shall have delivered the same to the Administrative
Agent in accordance with Section 10.01(a) or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or facsimile transmission notice (actually received) in accordance with
Section 10.01(a) that the same has been signed and mailed to the Administrative
Agent.

 

(b)           On the Effective Date, the Administrative Agent shall have
received (i) an opinion, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date, from Skadden, Arps, Slate, Meagher & Flom
LLP, special New York counsel to the Account Parties and (ii) an opinion, in
form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated the
Effective Date, from Appleby, special Bermuda counsel to the Account Parties.

 

47

--------------------------------------------------------------------------------


 

(c)           (i) On the Effective Date, the Administrative Agent shall have
received, from each Account Party, a certificate, dated the Effective Date,
signed by an Authorized Officer of such Account Party, and attested to by the
Secretary or any Assistant Secretary of such Account Party, in the form of
Exhibit F hereto with appropriate insertions and deletions, together with (x)
copies of its certificate of incorporation, by-laws or other organizational
documents and (y) the resolutions of the board of directors of such Account
Party relating to the Credit Documents which shall be satisfactory to the
Administrative Agent; (ii) On or prior to the Effective Date, all corporate and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received all information and copies of
all certificates, documents and papers, including certificates of existence or
good standing certificates, as applicable, and any other records of corporate
proceedings and governmental approvals, if any, which the Administrative Agent
reasonably may have requested in connection therewith, such documents and papers
where appropriate to be certified by proper corporate or governmental
authorities.

 

(d)           Since December 31, 2011, nothing shall have occurred or become
known to the Administrative Agent or the Required Lenders which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect.

 

(e)           On the Effective Date, no actions, suits or proceedings by any
entity (private or governmental) shall be pending against the Company or any of
its Significant Subsidiaries (i) with respect to this Agreement, any other
Credit Document or the Transaction or (ii) which, either individually or in the
aggregate, has had, or would reasonably be expected to have, a Material Adverse
Effect.

 

(f)            On the Effective Date, all governmental and third party
approvals, permits and licenses required to be obtained in connection with the
Transaction on or prior to the Effective Date shall have been obtained and
remain in full force and effect.

 

(g)           On the Effective Date, the Company and its Significant
Subsidiaries shall have no outstanding preferred stock or Hybrid Capital or
Indebtedness for borrowed money except preferred stock or Hybrid Capital or
Indebtedness set forth on Schedule 3.14 or set forth on the balance sheet
referred to in Section 3.09(a).

 

(h)           On the Effective Date, there shall exist no Default or Event of
Default, and all representations and warranties made by each Account Party
contained herein or in any other Credit Document to which it is a party shall be
true and correct in all material respects (it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date).

 

(i)            On the Effective Date, each Significant Insurance Subsidiary
(other than Talbot Insurance (Bermuda), Ltd., an unrated Subsidiary that
exclusively writes related party business within the group comprising the
Company and its Subsidiaries) shall have an A.M. Best financial strength rating
of at least “A-”.

 

(j)            On the Effective Date, the Company shall have paid the
Administrative Agent and the Lenders all fees, reasonable out-of-pocket expenses
(including legal fees and expenses of the Administrative Agent) and other
compensation, in each case, to the extent invoiced and due and payable on or
prior to the Effective Date.

 

48

--------------------------------------------------------------------------------


 

(k)                                 On or prior to the Effective Date, the
Administrative Agent shall have received (i) duly authorized and executed
counterparts to the Security Agreement and the Security Agreement shall be in
full force and effect and (ii) duly authorized and executed counterparts to the
Account Control Agreement and the Account Control Agreement shall be in full
force and effect.

 

(l)                                     On or prior to the Effective Date, the
Administrative Agent shall have received all documents and instruments,
including UCC financing statements where applicable, required by law in each
applicable jurisdiction or reasonably requested by the Administrative Agent to
be filed, registered or recorded to create and perfect the Liens intended to be
created under the Security Agreement.

 

(m)                             On or prior to the Effective Date, the
Administrative Agent shall have received results of a recent search of the UCC
(or equivalent) filings made with respect to each Account Party in the
jurisdictions contemplated in clause (l) above (including Washington, D.C., and
Bermuda) and in such other jurisdictions in which Collateral is located on the
Effective Date which may be reasonably requested by the Administrative Agent,
and copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by the Security Agreement or have been released.

 

(n)                                 On the Effective Date, the Administrative
Agent shall have received a letter from the Service of Process Agent, presently
located at 111 Eighth Avenue, New York, New York, 10011, indicating its consent
to its appointment by the Company and each Designated Subsidiary Account Party
as their agent to receive service of process as specified in this Agreement is
in full force and effect and applies to this Agreement in all respects.

 

(o)                                 On or prior to the Effective Date, the
Administrative Agent shall have received evidence satisfactory to it that Talbot
Facility shall have been terminated and cancelled and all indebtedness
thereunder shall have been fully repaid.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

SECTION 4.02.           Each Credit Event.  The obligation of each LC Issuer to
issue each Letter of Credit or to increase the Stated Amount thereof is subject,
at the time of, and after giving effect to, each such Credit Event, to the
satisfaction of the following conditions:

 

(a)                                 The Effective Date shall have occurred;

 

(b)                                 (i) There shall exist no Default or Event of
Default and (ii) all representations and warranties (excluding those set forth
in Section 3.09(b)) contained herein or in the other Credit Documents shall be
true and correct in all material respects with the same effect as though such
representations and warranties had been made on the date of such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date);

 

(c)                                  The Administrative Agent shall have
received a Letter of Credit Request meeting the requirements of Section 2.04;
and

 

(d)                                 All of the applicable conditions set forth
in Section 2.03(a) and (b) shall have been satisfied.

 

49

--------------------------------------------------------------------------------


 

Each occurrence of a Credit Event shall be deemed to constitute a representation
and warranty by the applicable Account Party and the Company on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Total Commitment (and the Commitment of each Lender) and each Letter
of Credit has expired or been terminated and all Unpaid Drawings, and all fees
payable hereunder shall have been paid in full, each of the Company and each
Designated Subsidiary Account Party covenants and agrees with the Lenders that:

 

SECTION 5.01.           Information Covenants.  The Company will furnish to the
Administrative Agent (for distribution to the Lenders):

 

(a)                                 Annual Financial Statements.

 

(i)                                     As soon as available and in any event
within 90 days after the close of each fiscal year of the Company, the
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, changes in
shareholders’ equity and cash flows of the Company and its Subsidiaries for such
fiscal year, setting forth in comparative form the consolidated figures for the
previous fiscal year, all in reasonable detail and accompanied by a report
thereon of PricewaterhouseCoopers or another independent registered public
accounting firm of recognized national standing selected by the Company (without
a “going concern” or like qualification and without any qualification or
exception as to the scope of such audit), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries as at the
dates indicated and their consolidated results of operations and cash flows for
the periods indicated in conformity with GAAP and that the audit by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.  The Company
shall be deemed to have delivered the same to the Administrative Agent if the
Company files the same with the SEC via EDGAR and notifies the Administrative
Agent of such filing.

 

(ii)                                  As soon as available and in any event
within 90 days after the close of each fiscal year of Validus Re, the unaudited
consolidated balance sheet of Validus Re and its Subsidiaries as at the end of
such fiscal year and the related unaudited consolidated statements of income,
changes in shareholders’ equity and cash flows of Validus Re and its
Subsidiaries for such fiscal year, setting forth in comparative form the
consolidated figures for the previous fiscal year, all in reasonable detail and
certified by the chief financial officer of Validus Re as presenting fairly in
all material respects, in accordance with GAAP, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.  The Company shall be deemed to have
delivered the same to the Administrative Agent if the Company files the same
with the SEC via EDGAR and notifies the Administrative Agent of such filing.

 

(iii)                               As soon as available and in any event within
90 days after the close of each fiscal year of Validus Americas, the unaudited
consolidated balance sheet of Validus Americas and its Subsidiaries as at the
end of such fiscal year and the related unaudited consolidated statements of
income, changes in shareholders’ equity and cash flows of Validus Americas and
its Subsidiaries

 

50

--------------------------------------------------------------------------------


 

for such fiscal year, setting forth in comparative form the consolidated figures
for the previous fiscal year, all in reasonable detail and certified by the
chief financial officer of Validus Americas as presenting fairly in all material
respects, in accordance with GAAP, the information contained therein, subject to
changes resulting from normal year-end audit adjustments and the absence of full
footnote disclosure.  The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing.

 

(b)                                 Quarterly Financial Statements.

 

(i)                                     As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of the Company, unaudited consolidated balance
sheets of the Company and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of the Company and its Subsidiaries for such period and
(in the case of the second and third quarterly periods) for the period from the
beginning of the current fiscal year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous fiscal year, all in reasonable detail and
certified by the chief financial officer of the Company as presenting fairly in
all material respects, in accordance with GAAP, the information contained
therein, subject to changes resulting from normal year-end audit adjustments and
the absence of full footnote disclosure.  The Company shall be deemed to have
delivered the same to the Administrative Agent if the Company files the same
with the SEC via EDGAR and notifies the Administrative Agent of such filing.

 

(ii)                                  As soon as available and in any event
within 60 days after the close of each of the first three quarterly accounting
periods in each fiscal year of Validus Re, unaudited consolidated balance sheets
of Validus Re and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of income, changes in shareholders’ equity and
cash flows of Validus Re and its Subsidiaries for such period and (in the case
of the second and third quarterly periods) for the period from the beginning of
the current fiscal year to the end of such quarterly period, setting forth in
each case in comparative form the consolidated figures for the corresponding
periods of the previous fiscal year, all in reasonable detail and certified by
the chief financial officer of Validus Re as presenting fairly in all material
respects, in accordance with GAAP, the information contained therein, subject to
changes resulting from normal year-end audit adjustments and the absence of full
footnote disclosure.  The Company shall be deemed to have delivered the same to
the Administrative Agent if the Company files the same with the SEC via EDGAR
and notifies the Administrative Agent of such filing.

 

(iii)                               As soon as available and in any event within
60 days after the close of each of the first three quarterly accounting periods
in each fiscal year of Validus Americas, unaudited consolidated balance sheets
of Validus Americas and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income, changes in shareholders’
equity and cash flows of Validus Americas and its Subsidiaries for such period
and (in the case of the second and third quarterly periods) for the period from
the beginning of the current fiscal year to the end of such quarterly period,
setting forth in each case in comparative form the consolidated figures for the
corresponding periods of the previous fiscal year, all in reasonable detail and
certified by the chief financial officer of Validus Americas as presenting
fairly in all material respects, in accordance with GAAP, the information
contained therein, subject to changes resulting from normal year-end audit
adjustments and the absence of full footnote disclosure.  The Company shall be
deemed to have delivered the same to the Administrative Agent if the Company
files the same with the SEC via EDGAR and notifies the Administrative Agent of
such filing.

 

51

--------------------------------------------------------------------------------


 

(c)                                  Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 5.01(a) and
5.01(b), a certificate of a Financial Officer of the Company (i) certifying that
no Default or Event of Default has occurred or, if any Default or Event of
Default has occurred, specifying the nature and extent thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with the provisions of
Sections 6.10 and 6.11, as at the end of such fiscal year or quarter, as the
case may be, (iii) certifying that the Regulated Insurance Companies have
maintained adequate reserves and (iv) stating whether any change in GAAP or in
the application thereof has occurred since December 31, 2011 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate; it being agreed that a certificate in
a form substantially similar to the Covenant Compliance Calculations delivered
by the Company under the Existing LC Facility on January 27, 2012 with respect
to the fiscal period ended December 31, 2011 is acceptable to the Administrative
Agent for purposes hereof.

 

(d)                                 Accounting Firm Certificate.  At the time of
the delivery of the financial statements provided for in Section 5.01(a)(i)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by general accounting rules or guidelines or
the guidelines of the applicable accounting firm, to the extent generally
applicable).

 

(e)                                  Notice of Default or Litigation. 
(x) Promptly after an Authorized Officer becomes aware of the occurrence of any
Default and/or any event or condition constituting, or which would reasonably be
expected to have, a Material Adverse Effect, a certificate of an Authorized
Officer of the Company setting forth the details thereof and the actions which
the Company is taking or proposes to take with respect thereto and (y) promptly
after the Company knows of the commencement thereof, notice of any litigation,
dispute or proceeding involving a claim against the Company and/or any
Subsidiary which claim has had, or would reasonably be expected to have, a
Material Adverse Effect.

 

(f)                                   Other Statements and Reports.  Promptly
upon the mailing thereof to the security holders of the Company generally,
copies of all financial statements, reports, proxy statements and other
documents so mailed, in each case setting forth any information that is material
to the Company and its Subsidiaries, taken as whole, as reasonably determined by
the board of directors of the Company, a duly authorized committee thereof or an
Authorized Officer of the Company; provided that the Company will not be
required to provide any information relating to any business transaction that
has not otherwise been publicly disclosed to the extent that the Company
determines that disclosure of such information to the Lenders would either
violate the terms of any confidentiality agreement, arrangement or understanding
with a third party or otherwise jeopardize the success of such business
transaction.

 

(g)                                  SEC Filings.  Promptly upon the filing
thereof, copies of (or, to the extent same is publicly available via the SEC’s
“EDGAR” filing system, written or electronic notification of the filing of) all
publicly available registration statements (other than the exhibits thereto and
any registration statements on Form S-8 or its equivalent) and annual or
quarterly reports which the Company shall have filed with the SEC or any
national securities exchange.

 

(h)                                 Insurance Reports and Filings.

 

(i)                                     Promptly after the filing thereof, a
copy of each annual Statutory Statement filed by each Significant Insurance
Subsidiary to the extent required by the Applicable Insurance Regulatory
Authority.

 

52

--------------------------------------------------------------------------------


 

(ii)                                  Promptly following the delivery or
receipt, as the case may be, by any Significant Insurance Subsidiary or any of
their respective Subsidiaries, copies of (a) each registration, filing or
submission made by or on behalf of any Regulated Insurance Company with any
Applicable Insurance Regulatory Authority, except for policy form or rate
filings, (b) each examination and/or audit report submitted to any Regulated
Insurance Company by any Applicable Insurance Regulatory Authority, (c) all
information which the Lenders may from time to time request with respect to the
nature or status of any deficiencies or violations reflected in any examination
report or other similar report, and (d) each report, order, direction,
instruction, approval, authorization, license or other notice which the Company
or any Regulated Insurance Company may at any time receive from any Applicable
Insurance Regulatory Authority, in each of (a) through (d), that is material to
the Company and its Subsidiaries, taken as a whole, as reasonably determined by
the board of directors of the Company, a duly authorized committee thereof or an
Authorized Officer of the Company.

 

(iii)                               Promptly after filed with the Applicable
Insurance Regulatory Authority after the end of each fiscal year of the Company,
a report by an independent qualified actuary reviewing the adequacy of loss and
loss adjustment expense reserves as at the end of the last fiscal year of the
Company and its Subsidiaries on a consolidated basis, determined in accordance
with SAP; provided that the delivery of each such report shall be subject to the
consent of the applicable independent actuarial consulting firm, which the
Company shall use commercially reasonable efforts to obtain.

 

(iv)                              Promptly following notification thereof from a
Governmental Authority, notification of the suspension, limitation, termination
or non-renewal of, or the taking of any other materially adverse action in
respect of, any material Insurance License.

 

(i)                                     Borrowing Base Certificate.  No later
than the tenth Business Day of each month, a Borrowing Base Certificate from
each Account Party as of the last day of the immediately preceding month,
executed by an Authorized Officer of such Account Party.

 

(j)                                    Ratings Information.  Promptly
after A.M. Best Company, Inc. shall have announced a downgrade in the financial
strength rating of Validus Re, written notice of such rating change.

 

(k)                                 Other Information.  With reasonable
promptness, such other information or existing documents (financial or
otherwise) as the Administrative Agent or any Lender may reasonably request from
time to time (including, without limitation, information specifying Insurance
Licenses and other information related thereto).

 

(l)                                     Delivery of Information.  Each Account
Party and each Lender hereby acknowledges and agrees that notwithstanding
anything to the contrary contained in Section 10.12 of this Agreement, the
Administrative Agent and/or the Company may make available to the Lenders
materials and/or information provided by or on behalf of any Account Party under
this Agreement or any other Credit Document by posting such materials and/or
information on IntraLinks or another similar electronic system reasonably
acceptable to the Administrative Agent and the Company.

 

SECTION 5.02.           Books, Records and Inspections.  The Company will
(i) keep, and will cause each of its Subsidiaries to keep, proper books of
record and account in which full, true and correct entries in conformity with
GAAP or SAP, as applicable, shall be made of all material financial

 

53

--------------------------------------------------------------------------------


 

dealings and material transactions in relation to its business and activities;
and (ii) subject to binding contractual confidentiality obligations of the
Company or its Subsidiaries to third parties and to Section 10.12, permit, and
will cause each of its Subsidiaries to permit, representatives of the
Administrative Agent and the Syndication Agent or, during the continuation of an
Event of Default, any Lender (at such Agent or Lender’s expense prior to the
occurrence of an Event of Default and at the Company’s expense (to the extent
invoiced and reasonable) after an Event of Default has occurred and is
continuing) to visit and inspect any of their respective properties, to examine
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants, in each case at such reasonable times (which shall be,
unless an Event of Default has occurred and is continuing, during business
hours, upon reasonable prior notice to the Administrative Agent, which notice
shall be promptly conveyed to the Company) and as often as may reasonably be
desired; provided that, unless a Default or Event of Default has occurred and is
continuing, such visits and inspections shall not occur more than once in any
calendar year.  The Company agrees to cooperate and assist in such visits and
inspections.  With respect to any such discussions with the Company’s
independent public accountants, the Company shall be granted the opportunity to
participate therein.

 

SECTION 5.03.           Insurance.  The Company will maintain, and will cause
each of its Subsidiaries to maintain (either in the name of the Company or in
the Subsidiary’s own name) with financially sound and reputable insurance
companies, insurance on their property in at least such amounts and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar businesses.

 

SECTION 5.04.           Payment of Taxes and other Obligations.  The Company
will pay and discharge, and will cause each of its Subsidiaries to pay and
discharge, (i) all material income taxes and all other material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it and (ii) all other
material lawful claims, in each case, on a timely basis prior to the date on
which penalties attach thereto; provided that neither the Company nor any
Subsidiary of the Company shall be required to pay any such tax, assessment,
charge, levy or claim (i) for which a failure to pay has not had, and would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (ii) which is being contested in good faith and by
proper proceedings if it has maintained adequate reserves with respect thereto
in accordance with GAAP.

 

SECTION 5.05.           Maintenance of Existence; Conduct of Business.  The
Company shall maintain, and shall cause each of its Significant Subsidiaries to
maintain, its existence and the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, provided that the Company shall not be required to
maintain the existence of any of its Significant Subsidiaries or any such
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names (a) if the Company shall determine in good faith that
the preservation thereof is no longer desirable in the conduct of the business
of the Company and its Significant Subsidiaries, taken as a whole or (b) in
connection with a Disposition or other transaction permitted by Section 6.02. 
The Company will qualify and remain qualified, and cause each of its Significant
Subsidiaries to qualify and remain qualified, as a foreign corporation in each
jurisdiction where the Company or such Significant Subsidiary, as the case may
be, is required to be qualified, except in those jurisdictions in which the
failure to receive or retain such qualifications, either individually or in the
aggregate, has not had, and would not reasonably be expected to have, a Material
Adverse Effect.

 

SECTION 5.06.           Compliance with Statutes, etc.  The Company will, and
will cause each Significant Subsidiary to, comply in all material respects with
all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all governmental bodies, domestic or

 

54

--------------------------------------------------------------------------------


 

foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls) other than those (i) the
non-compliance with which, either individually or in the aggregate, has not had,
and would not reasonably be expected to have, a Material Adverse Effect and (ii)
that are being contested in good faith by appropriate proceedings diligently
conducted.

 

SECTION 5.07.           ERISA.  Promptly after the occurrence of any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan or Foreign Pension Plan, the Company will furnish to each Lender a
certificate of an Authorized Officer of the Company setting forth details
respecting such event or condition and the action if any, that the Company, the
applicable Subsidiary or the applicable ERISA Affiliate proposes to take with
respect thereto (and a copy of any report or notice required to be filed with or
given to the PBGC or an applicable foreign governmental agency by the Company,
such Subsidiary or such ERISA Affiliate with respect to such event or
condition):

 

(i)                                     any reportable event, as defined in
subsections (c)(1), (2), (5) and (6), and subsection (d)(2) of Section 4043 of
ERISA and the regulations issued thereunder, with respect to a Plan;

 

(ii)                                  the filing under Section 4041(c) of ERISA
of a notice of intent to terminate any Plan under a distress termination or the
distress termination of any Plan;

 

(iii)                               the institution by the PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company, any of its
Subsidiaries or any of its ERISA Affiliates of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan which would reasonably be expected to result in a liability
to the Company or any of its Subsidiaries in excess of $15,000,000;

 

(iv)                              the receipt by the Company, any of its
Subsidiaries or any of its ERISA Affiliates of notice from a Multiemployer Plan
that the Company, any of its Subsidiaries or any of its ERISA Affiliates has
incurred withdrawal liability under Section 4201 of ERISA in excess of
$15,000,000 or that such Multiemployer Plan is in reorganization or insolvency
pursuant to Section 4241 or 4245 of ERISA or that it intends to terminate or has
terminated under Section 4041A of ERISA whereby a deficiency or additional
assessment is levied or threatened to be levied in excess of $15,000,000 against
the Company, any of its Subsidiaries or any of its ERISA Affiliates;

 

(v)                                 the institution of a proceeding by a
fiduciary of any Plan or Multiemployer Plan against the Company, any of its
Subsidiaries or any of its ERISA Affiliates to enforce Section 515 or
4219(c)(5) of ERISA asserting liability in excess of $15,000,000, which
proceeding is not dismissed within 30 days; and

 

(vi)                              that any contribution in excess of $15,000,000
required to be made with respect to a Foreign Pension Plan has not been timely
made, or that the Company or any Subsidiary of the Company may incur any
liability in excess of $15,000,000 pursuant to any Foreign Pension Plan (other
than to make contributions in the ordinary course of business).

 

SECTION 5.08.           Maintenance of Property.  The Company shall, and will
cause each of its Significant Subsidiaries to, maintain all of their properties
and assets necessary in the operation of its business in good condition, repair
and working order, ordinary wear and tear excepted, except

 

55

--------------------------------------------------------------------------------


 

where failure to maintain the same, either individually or in the aggregate, has
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

SECTION 5.09.           Maintenance of Licenses and Permits.  The Company will,
and will cause each of its Significant Subsidiaries to, maintain all permits,
licenses and consents as may be required for the conduct of its business by any
state, federal or local government agency or instrumentality, except where
failure to maintain the same, either individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect.

 

SECTION 5.10.           Borrowing Base Requirement.  Subject to Section 2.10,
each Account Party shall at all times cause its respective Borrowing Base to
equal or exceed the Letter of Credit Outstandings attributable to such Account
Party at such time.

 

SECTION 5.11.           Collateral; Further Assurances.  Each Account Party
shall promptly and duly execute and deliver to the Administrative Agent and/or
the Collateral Agent such documents and assurances and take such further action
as the Administrative Agent may from time to time reasonably request in order to
carry out more effectively the intent and purpose of the Credit Documents and to
establish, protect and perfect the rights and remedies created or intended to be
created in favor of the Collateral Agent, the Administrative Agent or the
Lenders pursuant to the Credit Documents.

 

ARTICLE VI

 

Negative Covenants

 

Until the Total Commitment (and the Commitment of each Lender) and each Letter
of Credit has expired or terminated and all Unpaid Drawings and all fees payable
hereunder have been paid in full, each of the Company and each Designated
Subsidiary Account Party covenants and agrees with the Lenders that:

 

SECTION 6.01.           Changes in Business.  The Company will not, and will not
permit any of its Subsidiaries to, engage (directly or indirectly) in any
business other than (a) businesses in which they are engaged (or proposed to be
engaged) as of the Effective Date and reasonable extensions thereof, (b) other
specialty insurance and structured risk insurance and reinsurance product lines,
and (c) any other businesses that are complementary or reasonably related
thereto and the conduct of business incidental thereto.

 

SECTION 6.02.           Consolidations, Mergers and Sales of Assets.  The
Company will not, and will not permit any of its Subsidiaries to, consolidate or
merge with or into any other Person, or permit any other Person to merge into or
consolidate with it; provided that (i) the Company may merge, consolidate or
amalgamate with another Person, if (x) the Company is the entity surviving such
merger and (y) immediately after giving effect to such merger, no Default or
Event of Default shall have occurred and be continuing, (ii) any Subsidiary may
merge, consolidate or amalgamate with or into another Person, if (x) such
Subsidiary survives (or, in the case of an amalgamation, continues immediately
following) such merger, consolidation or amalgamation and (y) immediately after
giving effect to such merger, consolidation or amalgamation, no Default or Event
of Default shall have occurred and be continuing, (iii) Wholly-Owned
Subsidiaries of the Company may merge with one another provided that if one of
such Subsidiaries is a Designated Subsidiary Account Party and the other is not,
then the Designated Subsidiary Account Party must be the surviving entity of
such merger and (iv) a Subsidiary (other than a Designated Subsidiary Account
Party) of the Company may merge or consolidate with any other Person if
immediately after giving effect to such merger no Default or Event of Default
shall have occurred and be

 

56

--------------------------------------------------------------------------------


 

continuing.  In addition, the Company will not, nor will it permit any of its
Subsidiaries to, sell, convey, assign, lease, abandon or otherwise transfer or
dispose of, voluntarily or involuntarily, any of its properties or assets,
tangible or intangible (each, a “Disposition”) (other than Unrestricted Margin
Stock), except (a) (1) such dispositions by the Company or any of its
Subsidiaries of any of their respective properties or assets to the Company or
any Subsidiary of the Company and (2) such dispositions by IPC or any of its
Subsidiaries of any of their respective properties or assets to IPC or any of
its other Subsidiaries; (b) subject to Section 5.05, the dissolution,
liquidation or winding up of any Subsidiary other than a Designated Subsidiary
Account Party; (c) Dispositions of used, worn out, obsolete or surplus property
of the Company or any Subsidiary in the ordinary course of business and the
assignment, cancellation, abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Company, no longer
economically practicable to maintain or useful in the conduct of the business of
the Company and the Subsidiaries, taken as a whole; (d) licenses (as licensor)
of intellectual property so long as such licenses do not materially interfere
with the business of the Company or any of its Subsidiaries, taken as a whole;
(e) Dispositions of cash, cash equivalents and investment securities (including
pursuant to any securities lending arrangements permitted by clause (u) of
Section 6.03 and including in connection with the posting of collateral (or the
realization thereof) under the Four-Year Unsecured Revolving Credit and Letter
of Credit Facility, the IPC Facility, the Pac Re Facility, the Lloyd’s LC
Facility or any other secured Indebtedness permitted hereunder); (f) releases,
surrenders or waivers of contracts, torts or other claims of any kind as a
result of the settlement of any litigation or threatened litigation; (g) the
granting or existence of Liens permitted under this Agreement; (h) licenses,
sublicenses, leases or subleases of property so long as such licenses,
sublicenses, leases or subleases do not materially interfere with the business
of the Company and its Subsidiaries, taken as a whole; (i) Dividends permitted
under Section 6.08; (j) ceding of insurance or reinsurance in the ordinary
course of business; (k) other Dispositions of assets with a fair market value
(as reasonably determined by the board of directors or senior management of the
Company) which in the aggregate do not exceed 10% of the lesser of the book or
fair market value of the property and assets of the Company determined on a
consolidated basis as of the last day of the previous fiscal year of the
Company; provided that immediately after giving effect (including pro forma
effect) to any Disposition made pursuant to this clause (k), no Event of Default
under Section 7.03 relating solely to a breach of Section 6.10 or 6.11 shall
have occurred and be continuing; (l) dispositions of property as a result of a
casualty event involving such property or any disposition of real property to a
Governmental Authority as a result of a condemnation of such real property;
(m) sales or other Dispositions of non-core assets acquired in an acquisition
permitted under this agreement; provided that such sales shall be consummated
within 360 days of such acquisition; and (n) any Disposition of property or
series of related Dispositions of or in respect of which the fair market value
of such property and the consideration payable to the Company or any of its
Subsidiaries is equal to or less than $100,000; provided that, for the avoidance
of doubt, Dispositions of Collateral shall only be made to the extent permitted
under Section 4.04 of the Security Agreement and this Section 6.02 shall not
serve as a waiver or modification of the requirements under Section 2.10(b).

 

SECTION 6.03.           Liens.  Neither the Company nor any of its Subsidiaries
will permit, create, assume, incur or suffer to exist any Lien on any asset
tangible or intangible (other than Unrestricted Margin Stock) now owned or
hereafter acquired by it, except:

 

(a)                                 Liens existing on the Effective Date and
listed on Schedule 6.03 hereto;

 

(b)                                 Liens securing repurchase agreements
constituting a borrowing of funds by the Company or any Subsidiary in the
ordinary course of business for liquidity purposes and in no event for a period
exceeding 90 days in each case;

 

57

--------------------------------------------------------------------------------


 

(c)                                  Liens arising pursuant to purchase money
mortgages, capital leases or security interests securing Indebtedness
representing the purchase price (or financing of the purchase price within
270 days after the respective purchase) of assets acquired by the Company or any
of its Subsidiaries;

 

(d)                                 Liens on any asset of any Person existing at
the time such Person is merged, amalgamated or consolidated with or into, or
otherwise acquired by, the Company or any of its Subsidiaries or at the time of
acquisition of such asset by the Company or any of its Subsidiaries and not
created in contemplation of such event;

 

(e)                                  Liens securing obligations owed by the
Company to any of its Subsidiaries or owed by any Subsidiary of the Company to
the Company or any other Subsidiary of the Company, in each case solely to the
extent that such Liens are required by an Applicable Insurance Regulatory
Authority for such Person to maintain such obligations;

 

(f)                                   Liens securing insurance or reinsurance
obligations of Subsidiaries of the Company owed by any Subsidiary to the Company
or any other Subsidiary of the Company, in each case solely to the extent that
such Liens are required or requested by rating agencies, regulatory agencies,
clients or brokers for such Person to maintain such insurance and reinsurance
obligations;

 

(g)                                  Liens on investments and cash balances of
any Regulated Insurance Company securing obligations of such Regulated Insurance
Company in respect of trust or similar arrangements formed, letters of credit
issued or funds withheld balances established, in each case, in the ordinary
course of business for the benefit of policyholders or cedents to secure
insurance or reinsurance recoverables owed to them by such Regulated Insurance
Company;

 

(h)                                 inchoate Liens for taxes, assessments or
governmental charges or levies not yet due or Liens for taxes, assessments or
governmental charges or levies being contested in good faith and by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

 

(i)                                     Liens in respect of property or assets
of the Company or any of its Subsidiaries imposed by law, which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business;

 

(j)                                    Licenses, sublicenses, leases, or
subleases granted to other Persons not materially interfering with the conduct
of the business of the Company or any of its Subsidiaries;

 

(k)                                 easements, rights-of-way, restrictions,
encroachments and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing Indebtedness and not materially
interfering with the conduct of the business of the Company or any of its
Subsidiaries;

 

(l)                                     Liens arising out of the existence of
judgments or awards not constituting an Event of Default under Section 7.07;

 

(m)                             Liens (other than Liens imposed under ERISA)
incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insurance and social security benefits and
Liens securing the performance of bids, reinsurance obligations, tenders, leases
and contracts in the ordinary course of business, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (exclusive of obligations in respect of payment for
borrowed money);

 

58

--------------------------------------------------------------------------------


 

(n)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Company or any of its Subsidiaries, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained;

 

(o)           Liens arising out of the refinancing, replacement, extension,
renewal or refunding of any Indebtedness secured by any Lien permitted by any of
the clauses of this Section 6.03, provided that such Indebtedness is not
increased (other than with respect to unpaid accrued interest and premium
thereon, any committed or undrawn amounts and underwriting discounts, fees,
commissions and expenses, associated with such Indebtedness) and is not secured
by any additional assets;

 

(p)           Liens created pursuant to the Credit Documents, the Pac Re
Facility and the Four-Year Unsecured Revolving Credit and Letter of Credit
Facility;

 

(q)           Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (e) of the
definition of “Permitted Subsidiary Indebtedness” or securing the Lloyd’s LC
Facility;

 

(r)            Liens in respect of property or assets of any Subsidiary of the
Company securing Indebtedness of the type described in clause (h) of the
definition of “Permitted Subsidiary Indebtedness”; provided that (i) the
aggregate amount of such Liens (measured, as to each such Lien permitted under
this clause (r), as the greater of the amount secured by such Lien and the fair
market value at such time of the assets subject to such Lien) shall not, when
added to the aggregate amount of all Liens (measured as set forth in this clause
(r) above) incurred pursuant to Section 6.03(w) and the aggregate amount of
outstanding unsecured Indebtedness of Subsidiaries incurred pursuant to clause
(j) of the definition of “Permitted Subsidiary Indebtedness”, exceed at any time
10% of Consolidated Net Worth at the time of incurrence of any new Liens under
this clause (r) and (ii) immediately after giving effect to the incurrence of
any Lien pursuant to this Section 6.03(r), no Event of Default shall have
occurred and be continuing;

 

(s)            Liens on assets received by or of the Company or its Subsidiaries
and held in trust in respect of, or deposited or segregated to secure,
liabilities assumed in the course of the reinsurance business or under any
Insurance Contracts, Reinsurance Agreements, Fronting Arrangements or other
indemnity arrangements entered in the ordinary course of business;

 

(t)            Liens not securing indebtedness for borrowed money on cash and
securities arising in the ordinary course of business in connection with the
structured risk insurance and reinsurance product lines of the Company and its
Subsidiaries;

 

(u)           Liens arising in connection with securities lending arrangements
entered into by the Company or any of its Subsidiaries with financial
institutions in the ordinary course of business so long as any securities
subject to any such securities lending arrangement do not constitute Collateral;

 

(v)           Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by clause (h) of the definition of “Permitted Subsidiary
Indebtedness”;

 

(w)          without duplication of the Liens described in clauses (a) through
(v) above and clauses (x) through (dd) below, additional Liens securing
obligations of the Company; provided that (i) the aggregate amount of such Liens
(measured, as to each such Lien permitted under this clause (w), as the greater
of the amount secured by such Lien and the fair market value at such time of the
assets subject

 

59

--------------------------------------------------------------------------------


 

to such Lien) shall not, when added to the aggregate amount of all Liens
(measured as set forth in this clause (w) above) incurred pursuant to
Section 6.03(r) and the aggregate amount of outstanding unsecured Indebtedness
of Subsidiaries incurred pursuant to clause (j) of the definition of “Permitted
Subsidiary Indebtedness”, exceed at any time 10% of Consolidated Net Worth at
the time of incurrence of any new Liens under this clause (w) and
(ii) immediately after giving effect to the incurrence of any Lien pursuant to
this Section 6.03(w), no Event of Default shall have occurred and be continuing;

 

(x)           Liens on assets arising in connection with the sale or transfer of
such assets in a transaction permitted under Section 6.02 and customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

 

(y)           Liens arising in the case of any joint venture, any put and call
arrangements related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

 

(z)           Liens in respect of any interest or title of a lessor under any
lease or sublease entered into by the Company or any Subsidiary in the ordinary
course of its business and other statutory and common law landlords’ liens under
leases;

 

(aa)         Liens arising in connection with any interest or title of a
licensor under any license or sublicense entered into by the Company or any
Subsidiary as a licensee or sublicensee (A) existing on the date hereof or
(B) in the ordinary course of its business;

 

(bb)         Liens on earned money deposits of cash or cash equivalents made in
connection with any proposed acquisition or other investment not prohibited
hereunder;

 

(cc)         Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Account Parties in the
ordinary course of business; and

 

(dd)         Liens on cash and securities in an aggregate principal amount not
in excess of $500,000,000 securing obligations under Capital Markets Products in
the ordinary course of business.

 

SECTION 6.04.    Indebtedness.  (a) The Company will not create, incur, assume
or permit to exist any Indebtedness, or become or remain liable (contingent or
otherwise) to do any of the foregoing, except for the Indebtedness under the
Credit Documents or the Four-Year Unsecured Revolving Credit and Letter of
Credit Facility and other Indebtedness which is either pari passu with, or
subordinated in right of payment to, such Indebtedness (it being understood that
unsecured Indebtedness is not subordinate to secured Indebtedness solely because
it is unsecured, and Indebtedness that is not guaranteed by a particular Person
is not deemed to be subordinate to Indebtedness that is so guaranteed solely
because it is not so guaranteed).

 

(b)           The Company will not permit any of its Subsidiaries to create,
incur, assume or permit to exist any Indebtedness, or become or remain liable
(contingent or otherwise) to do any of the foregoing, except for Permitted
Subsidiary Indebtedness, the Lloyd’s LC Facility and the Pac Re Facility.

 

SECTION 6.05.    [Intentionally Omitted].

 

SECTION 6.06.    Issuance of Stock.  The Company will not permit any of its
Subsidiaries to directly or indirectly issue, sell, assign, pledge, or otherwise
encumber or dispose of any shares of their preferred or preference equity
securities or options to acquire preferred or preference

 

60

--------------------------------------------------------------------------------


 

equity securities, except the issuance of preferred or preference equity
securities, so long as no part of such preferred or preference equity securities
is mandatorily redeemable (whether on a scheduled basis or as a result of the
occurrence of any event or circumstance) prior to the first anniversary of the
Commitment Expiration Date.  For the avoidance of doubt, this Section 6.06 does
not relate to the issuance or sale of ordinary or common equity or options
relating thereto.

 

SECTION 6.07.    Dissolution.  The Company shall not suffer or permit
dissolution or liquidation either in whole or in part, except through corporate
reorganization to the extent permitted by Section 6.02.

 

SECTION 6.08.    Restricted Payments.  The Company will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Equity Interests now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Equity Interests, obligations or securities to
its stockholders, partners or members (or the equivalent Persons thereof) as
such, or permit any of its Subsidiaries to purchase, redeem, retire, defease or
otherwise acquire for value any Equity Interests in the Company or to sell any
Equity Interests therein (each of the foregoing a “Dividend” and, collectively,
“Dividends”) provided that this Section 6.08 shall not prohibit Dividends so
long as before and after giving effect (including pro forma effect) thereto, no
Default or Event of Default shall have occurred and be continuing. 
Notwithstanding the foregoing, the Company may declare and pay cash dividends or
distributions in respect of (i) any trust preferred security, deferrable
interest subordinated debt security, mandatory convertible debt or other hybrid
security (including Hybrid Capital) that, at the time of issuance thereof or at
any time prior to the initial dividend or distribution thereunder, was accorded
equity treatment by S&P and/or (ii) any Preferred Security, if, at the time of
and after giving pro forma effect to such dividend or distribution, no Event of
Default under Sections 7.01, 7.04(a)(i) or 7.05 shall have occurred and be
continuing.

 

SECTION 6.09.    Transactions with Affiliates.  Neither the Company nor any of
its Subsidiaries shall enter into or be a party to, a transaction with any
Affiliate of the Company or such Subsidiary (which Affiliate is not the Company
or a Subsidiary), except (i) transactions with Affiliates on terms (x) no less
favorable to the Company or such Subsidiary than those that could have been
obtained in a comparable transaction on an arm’s length basis from an unrelated
Person, as reasonably determined by the board of directors of the Company or a
duly authorized committee thereof or (y) approved by a majority of the
disinterested members of the board of directors of the Company, (ii) Dividends
not prohibited by Section 6.08, (iii) fees and compensation paid to and
indemnities provided on behalf of officers and directors of the Company or any
of its Subsidiaries as reasonably determined in good faith by the board of
directors, the audit committee or senior management of the Company, (iv) the
issuance of common stock of the Company, (v) loans and advances to officers and
directors made in the ordinary course of business, (vi) transactions among the
Account Parties and their wholly-owned Subsidiaries, (vii) transactions
permitted by Sections 6.02 and 6.04, (viii) transactions and payments pursuant
to agreements and arrangements disclosed in, or listed as an exhibit to, the
Company’s annual report on Form 10-K filed with the SEC on February 17, 2012 or
any subsequent other filing with the SEC through the Effective Date or any such
agreement or arrangement as thereafter amended, extended or replaced on terms
that are, in the aggregate, no less favorable to the Company and its
Subsidiaries than the terms of such agreement on the Effective Date, as the case
may be, and (ix) the transactions and payments set forth on Schedule 6.09 and
amendments thereto that are not materially adverse to the Lenders, as reasonably
determined by the board of directors of the Company, a duly authorized committee
thereof or an Authorized Officer of the Company.

 

SECTION 6.10.    Maximum Leverage Ratio.  The Company will not permit the
Leverage Ratio at any time to be greater than 0.35:1.00.

 

61

--------------------------------------------------------------------------------


 

SECTION 6.11.    Minimum Consolidated Net Worth.  The Company will not permit
Consolidated Net Worth at any time to be less than the Minimum Consolidated Net
Worth Amount in effect at such time.

 

SECTION 6.12.    Limitation on Certain Restrictions on Subsidiaries.  The
Company will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Company or any of its
Subsidiaries, or pay any Indebtedness owed to the Company or any of its
Subsidiaries, (b) make loans or advances to the Company or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Company or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable Legal Requirements, including any
Applicable Insurance Regulatory Authority, (ii) this Agreement and the other
Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Company or any
of its Subsidiaries, (iv) customary provisions restricting assignment of any
licensing agreement (in which the Company or any of its Subsidiaries is the
licensee) or other contract (including leases) entered into by the Company or
any of its Subsidiaries in the ordinary course of business, (v) restrictions on
the transfer of any asset pending the close of the sale of such asset,
(vi) restrictions on the transfer of any asset as a result of a Lien permitted
by Section 6.03, (vii) agreements entered into by a Regulated Insurance Company
with an Applicable Insurance Regulatory Authority or ratings agency in the
ordinary course of business, (viii) customary provisions in partnership
agreements, limited liability company organizational governance documents, joint
venture agreements and other similar agreements entered into in the ordinary
course of business that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person,
(ix) restrictions on cash or other deposits or net worth imposed by customers
under contracts (including Insurance Contracts, Fronting Arrangements and
Reinsurance Agreements) entered into in the ordinary course of business,
pursuant to an agreement or instrument relating to any Permitted Subsidiary
Indebtedness of the type described in clause (d) of the definition thereof if
the encumbrances and restrictions contained in any such agreement or instrument
taken as a whole are not materially less favorable to the Lenders than the
encumbrances and restrictions contained in this Agreement, (x) any encumbrances
or restrictions imposed by any amendments or refinancings of the contracts,
instruments or obligations referred to in clause (ix) above or
clauses (xii) through (xvi) below, provided that such amendments or refinancings
are no more materially restrictive with respect to such encumbrances and
restrictions than those prior to such amendment or refinancing,
(xi) restrictions placed in accordance with the Segregated Account Companies Act
2000 of Bermuda on the transfer of any asset held, carried or deposited in a
segregated account of a Protected Cell Company, (xii) restrictions contained in
the Four-Year Unsecured Revolving Credit and Letter of Credit Facility,
(xiii) agreements and arrangements set forth on Schedule 6.12, (xiv) any
instrument governing Acquired Indebtedness, of the Person so acquired, (xv) an
agreement or instrument relating to any Permitted Subsidiary Indebtedness so
long as the encumbrances and restrictions in such agreement or instrument are
customary for such Indebtedness and are no more restrictive, taken as a whole,
than the comparable encumbrances and restrictions set forth in the Credit
Documents as determined in the good faith judgment of the board of directors of
the Company and (xvi) encumbrances or restrictions existing under the Lloyd’s LC
Facility, the Pac Re Facility or the IPC Facility or under any other
Indebtedness permitted under Section 6.04 so long as such encumbrances and
restrictions are customary for such Indebtedness and are no more restrictive,
taken as a whole, than the comparable encumbrances and restrictions set forth in
the Credit Documents as determined in the good faith judgment of the board of
directors of the Company.

 

SECTION 6.13.    Private Act.  No Account Party will become subject to a Private
Act.

 

62

--------------------------------------------------------------------------------


 

SECTION 6.14.    Claims Paying Ratings.  The Company shall not permit the
financial strength rating of Validus Re and each other Regulated Insurance
Company that is material to the Company and its Subsidiaries, taken as a whole,
to be less than “B++” from A.M. Best Company, Inc. (or its successor).

 

SECTION 6.15.    End of Fiscal Years; Fiscal Quarters.  Neither the Company nor
any of its Subsidiaries will change (i) its fiscal year end from being on
December 31 of each year or (ii) its fiscal quarters to end on dates which are
inconsistent with a fiscal year end as described above.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

SECTION 7.01.    Payments.  Any Account Party shall (a) default in the payment
when due of any Unpaid Drawing, (b) default, and such default shall continue for
three or more Business Days, in the payment when due of any interest on any
Unpaid Drawing, (c) default, and such default shall continue for five or more
Business Days, in the payment when due of any fees or any other amounts payable
hereunder or pursuant to any other Credit Documents; or

 

SECTION 7.02.    Representations, etc.  Any representation, warranty or
statement made (or deemed made) by any Account Party herein or in any other
Credit Document or in any certificate or statement delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

SECTION 7.03.    Covenants.  Any Account Party shall (a) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 5.01(e), 5.01(h)(iv), 5.02(ii), 5.05 (but only with respect to the first
sentence thereof), 5.10 or Article VI, or (b) default in the due performance or
observance by it of any term, covenant or agreement (other than those referred
to in Section 7.01 or clause (a) of this Section 7.03) contained in this
Agreement and such default shall continue unremedied for a period of 30 days
after written notice to the Company from the Administrative Agent or the
Required Lenders; or

 

SECTION 7.04.    Default under other Agreements.  (a) The Company, any
Designated Subsidiary Account Party, any Regulated Insurance Company or any
Significant Subsidiary shall (i) default in any payment with respect to
Indebtedness (other than any Indebtedness hereunder but including Indebtedness
under the Four-Year Unsecured Revolving Credit and Letter of Credit Facility) in
excess of $100,000,000 individually or in the aggregate, for the Company and its
Subsidiaries or (ii) default in the observance or performance of any agreement
or condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition (other than any such default, event or condition arising solely out of
the violation by the Company or any of its Subsidiaries of any covenant or
agreement in any way restricting the Company, or any such Subsidiary’s, right or
ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock) is to
cause, or to permit (after the expiration of any applicable grace period
provided in the applicable agreement or instrument under which such Indebtedness
was created) the holder or holders of such Indebtedness (or a trustee or agent
on behalf of such holder or holders) to cause (with or without the giving of
notice, the lapse of time or both), any such Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; (b) an “Event of Default”, as defined under the
Four-Year Unsecured Revolving Credit and Letter of Credit Facility, shall have
occurred and be continuing; or

 

63

--------------------------------------------------------------------------------


 

(c) Indebtedness of one or more of the Persons listed in clause (a) above in
excess of $100,000,000 shall be declared to be due and payable or required to be
prepaid (other than (x) by a regularly scheduled required prepayment or as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default) or (y) to the extent solely as a result of the violation by
the Company or any of its Subsidiaries of any covenant or agreement in any way
restricting the Company, or any such Subsidiary’s, right or ability to sell,
pledge or otherwise dispose of Unrestricted Margin Stock) prior to the scheduled
maturity thereof; or

 

SECTION 7.05.    Bankruptcy, etc.  The Company, any Designated Subsidiary
Account Party, any Regulated Insurance Company or any Significant Subsidiary
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against any such Person and the petition is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
any such Person or any such Person commences (including by way of applying for
or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator, administrator or
liquidator or other similar official in any jurisdiction (collectively, a
“conservator”) of itself or all or any substantial portion of its property) any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency, administration, liquidation,
rehabilitation, supervision, conservatorship or similar law of any jurisdiction
or the Bermuda Companies Law whether now or hereafter in effect relating to any
such Person; or any such proceeding is commenced against any such Person and
such proceeding is not dismissed within 60 days; or any such Person is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or any such Person suffers any
appointment of any conservator or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of 60 days; or
any such Person makes a general assignment for the benefit of creditors; or any
corporate action is taken by any such Person for the purpose of effecting any of
the foregoing; or

 

SECTION 7.06.    ERISA.  An event or condition specified in Section 5.07 shall
occur or exist with respect to any Plan or Multiemployer Plan or Foreign Pension
Plan that, individually or in the aggregate, results in or could reasonably be
expected to result in a liability to the Company, its Subsidiaries or any ERISA
Affiliate in an amount that has had, or would reasonably be expected to have, a
Material Adverse Effect; or

 

SECTION 7.07.    Judgments.  One or more judgments or decrees shall be entered
against the Company, any Designated Subsidiary Account Party, any Regulated
Insurance Company or any Significant Subsidiary involving a liability, net of
undisputed insurance and reinsurance, of $100,000,000 or more in the case of any
one such judgment or decree or in the aggregate for all such judgments and
decrees for such Persons and any such judgments or decrees shall not have been
vacated, discharged, satisfied, stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

SECTION 7.08.    Insurance Licenses.  Any one or more Insurance Licenses of the
Company or any of its Subsidiaries shall be suspended, limited or terminated or
shall not be renewed, or any other action shall be taken by any Governmental
Authority, and such suspension, limitation, termination, non-renewal or action,
either individually or in the aggregate, has had, or would reasonably be
expected to have, a Material Adverse Effect; or

 

SECTION 7.09.    Change of Control.  A Change of Control shall occur; or

 

64

--------------------------------------------------------------------------------


 

SECTION 7.10.    Security Documents.  Any Security Document shall cease to be in
full force and effect, or shall cease to give the Collateral Agent the Liens,
rights, powers and privileges purported to be created thereby (including a first
priority security interest in, and Lien on, all of the Collateral subject
thereto, in favor of the Collateral Agent, superior to and prior to the rights
of all third Persons and subject to no other Liens except as permitted under
Section 6.03(n)), except to the extent resulting from the Collateral Agent’s
failure to maintain possession of Collateral delivered to it by the Company and
its Subsidiaries; or any Account Party or any other pledgor thereunder shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any Security Document; or
any Person acting by or on behalf of the Company or any of its Subsidiaries
shall deny or disaffirm in writing the enforceability of any Security Document;
or

 

SECTION 7.11.    Company Guaranty.  The Company Guaranty or any provision
thereof shall cease to be in full force or effect, or any Person acting by or on
behalf of the Company shall deny or disaffirm in writing the Company’s
obligations under the Company Guaranty, or the Company shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to the Company Guaranty;

 

then, and in any such event, and at any time thereafter, if an Event of Default
shall then be continuing, the Administrative Agent may, or upon the written
request of the Required Lenders shall, by written notice to the Company, take
any or all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against any Account
Party, except as otherwise specifically provided for in this Agreement (provided
that if an Event of Default specified in Section 7.05 shall occur with respect
to any Account Party, the result which would occur upon the giving of written
notice by the Administrative Agent as specified in clauses (i) through (v) below
shall occur automatically without the giving of any such notice):  (i) declare
the Total Commitment terminated, whereupon the Commitment of each Lender shall
forthwith terminate immediately; (ii) declare the principal of and any accrued
interest and fees in respect of all obligations owing hereunder and under the
other Credit Documents to be, whereupon the same shall become, forthwith due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Account Party; (iii) terminate any Letter of
Credit which may be terminated in accordance with its terms; (iv) direct each
Account Party to cause to be deposited in the Collateral Account maintained by
the Collateral Agent such amounts of cash and Cash Equivalents, to be held as
security for such Account Party’s obligations hereunder then outstanding, equal
to the aggregate amount of Letter of Credit Outstandings and other obligations
attributable to such Account Party hereunder; and/or (v) direct the Collateral
Agent to enforce any or all of the Liens and security interests created pursuant
to the Security Documents and/or exercise any of the rights and remedies
provided therein. In addition, upon the occurrence and during the continuation
of an Event of Default, each Account Party hereby appoints the Administrative
Agent as the attorney-in-fact of such Account Party, with full power of
substitution, and in the name of such Account Party, to disburse and directly
apply the proceeds of its Collateral Accounts to the satisfaction of any of such
Account Party’s obligations hereunder or under any other Credit Document.  The
power-of-attorney granted hereby is a power coupled with an interest and is
irrevocable. Unless directed to do so by the Required Lenders in accordance with
the terms of this Agreement and the other Credit Documents, the Administrative
Agent shall have no obligation to undertake any of the foregoing actions, and,
if it takes any such action it shall have no liability to any Account Party to
continue the same or for the sufficiency or adequacy thereof. At the request of
the Administrative Agent, each Account Party shall ratify all actions taken by
the Administrative Agent hereunder.

 

65

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

The Agents

 

SECTION 8.01.    Appointment.  Each of the Lenders hereby irrevocably appoints
each Agent as its agent and authorizes such Agent to take such actions on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.

 

SECTION 8.02.    Agents in their Individual Capacities.  Each bank serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company or any of its
Subsidiaries or other Affiliate thereof as if it were not an Agent hereunder.

 

SECTION 8.03.    Exculpatory Provisions.  Each Agent shall not have any duties
or obligations except those expressly set forth herein.  Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein, no Agent shall
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as such Agent or any of its
Affiliates in any capacity.  No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof is given to such Agent by
the Company or the applicable Account Party or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement, (ii)
the contents of any certificate, report or other document delivered hereunder or
in connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to such Agent.

 

SECTION 8.04.    Reliance.  Each Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon.  Each Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

SECTION 8.05.    Delegation of Duties.  Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent.  Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties.  The exculpatory provisions of the preceding

 

66

--------------------------------------------------------------------------------


 

paragraphs shall apply to any such sub-agent and to the Related Parties of the
applicable Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

SECTION 8.06.    Resignation.  Subject to the appointment and acceptance of an
applicable successor Agent as provided in this paragraph, each Agent may resign
at any time by notifying the Lenders and the Company.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
administrative agent or collateral agent, as applicable, with the consent of the
Company (not to be unreasonably withheld or delayed), provided that no such
consent shall be required at any time when a Default or Event of Default
exists.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as an Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Account Parties to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor.  After an Agent’s resignation
hereunder, the provisions of this Article and Section 10.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as an Agent.

 

SECTION 8.07.    Non-Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

 

SECTION 8.08.    Syndication Agent, Documentation Agents and Joint Lead
Arrangers and Joint Bookrunners.  Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, each of the Syndication
Agent, the Co-Documentation Agents and the Joint Lead Arrangers and Joint
Bookrunners is named as such for recognition purposes only, and in its capacity
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby, except as expressly contemplated hereby.
Without limitation of the foregoing, the Syndication Agent, the Co-Documentation
Agents and the Joint Lead Arrangers and Joint Bookrunners shall not, solely by
reason of this Agreement or any other Credit Documents, have any fiduciary
relationship with any Lender or any other Person.

 

ARTICLE IX

 

Company Guaranty

 

SECTION 9.01.    The Company Guaranty.  In order to induce the Lenders to enter
into this Agreement and to extend credit hereunder and in recognition of the
direct benefits to be received by the Company from the issuance of the Letters
of Credit, the Company hereby agrees with the Lenders as follows: the Company
hereby unconditionally and irrevocably guarantees, as primary obligor and not
merely as surety, the full and prompt payment when due, whether upon maturity,
acceleration or otherwise, of any and all of the Guaranteed Obligations of each
Designated Subsidiary Account Party to

 

67

--------------------------------------------------------------------------------


 

the Guaranteed Creditors.  If any or all of the Guaranteed Obligations of any
Designated Subsidiary Account Party to the Guaranteed Creditors becomes due and
payable hereunder, the Company unconditionally promises to pay such Guaranteed
Obligations to the Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Guaranteed Creditors in collecting
any of the Guaranteed Obligations.  This Company Guaranty is a guaranty of
payment and not of collection.  If a claim is ever made upon any Guaranteed
Creditor for repayment or recovery of any amount or amounts received in payment
or on account of any of the Guaranteed Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any settlement or compromise of any such claim
effected by such payee with any such claimant, then and in such event the
Company agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon the Company, notwithstanding any revocation of this
Company Guaranty or any other instrument evidencing any liability of each
Designated Subsidiary Account Party, and the Company shall be and remain liable
to the aforesaid payees hereunder for the amount so repaid or recovered to the
same extent as if such amount had never originally been received by any such
payee.

 

SECTION 9.02.    Bankruptcy.  Additionally, the Company unconditionally and
irrevocably guarantees the payment of any and all of the Guaranteed Obligations
of each Designated Subsidiary Account Party hereunder to the Guaranteed
Creditors whether or not due or payable by each Designated Subsidiary Account
Party upon the occurrence of any of the events specified in Section 7.05 with
respect to such Designated Subsidiary Account Party, and unconditionally
promises to pay such indebtedness to the Guaranteed Creditors, or order, on
demand, in lawful money of the United States.

 

SECTION 9.03.    Nature of Liability.  The liability of the Company hereunder is
exclusive and independent of any security for or other guaranty of the
Guaranteed Obligations of each Designated Subsidiary Account Party whether
executed by the Company, any other guarantor or by any other party, and the
liability of the Company hereunder is not affected or impaired by (a) any
direction as to application of payment by each Designated Subsidiary Account
Party or by any other party (other than a direction by the Guaranteed Creditor
receiving such payment), or (b) any other continuing or other guaranty,
undertaking or maximum liability of a guarantor or of any other party as to the
Guaranteed Obligations of each Designated Subsidiary Account Party, or (c) any
payment on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by each
Designated Subsidiary Account Party, or (e) any payment made to the Guaranteed
Creditors on the Guaranteed Obligations which any such Guaranteed Creditor
repays to each Designated Subsidiary Account Party pursuant to court order in
any bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Company waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding or (f) any action or
inaction of the type described in Section 9.05.

 

SECTION 9.04.    Independent Obligation.  The obligations of the Company under
this Article IX are independent of the obligations of any other guarantor, any
other party or each Designated Subsidiary Account Party, and a separate action
or actions may be brought and prosecuted against the Company whether or not
action is brought against any other guarantor, any other party or each
Designated Subsidiary Account Party and whether or not any other guarantor, any
other party or each Designated Subsidiary Account Party be joined in any such
action or actions.  The Company waives, to the full extent permitted by law, the
benefit of any statute of limitations affecting its liability under this
Article IX or the enforcement thereof.  Any payment by a Designated Subsidiary
Account Party or other circumstance which operates to toll any statute of
limitations as to a Designated Subsidiary Account Party shall operate to toll
the statute of limitations as to the Company.

 

68

--------------------------------------------------------------------------------


 

SECTION 9.05.           Authorization.  The obligations of the Company under
this Article IX shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by any action taken by any Guaranteed Creditor to:

 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Guaranteed Obligations (including any increase or decrease
in the rate of interest thereon), any security therefor, or any liability
incurred directly or indirectly in respect thereof, and the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;

 

(b)                                 take and hold security for the payment of
the Guaranteed Obligations and sell, exchange, release, impair, surrender,
realize upon or otherwise deal with in any manner and in any order any property
by whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst except to the extent the Guaranteed Obligations have been paid;

 

(c)                                  exercise or refrain from exercising any
rights against any Designated Subsidiary Account Party or others or otherwise
act or refrain from acting;

 

(d)                                 release or substitute any one or more
endorsers, guarantors, any Designated Subsidiary Account Party or other obligor;

 

(e)                                  settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Designated Subsidiary Account Party to its
creditors other than the Guaranteed Creditors;

 

(f)                                   apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of any Designated Subsidiary
Account Party to the Guaranteed Creditors regardless of what liability or
liabilities of any Designated Subsidiary Account Party remain unpaid;

 

(g)                                  consent to or waive any breach of, or any
act, omission or default under, this Agreement or any other Credit Document or
any of the instruments or agreements referred to herein or therein, or otherwise
amend, modify or supplement this Agreement, any other Credit Document or any of
such other instruments or agreements; and/or

 

(h)                                 take any other action which would, under
otherwise applicable principles of common law, give rise to a legal or equitable
discharge of the Company from its liabilities under this Company Guaranty.

 

SECTION 9.06.           Reliance.  It is not necessary for the Guaranteed
Creditors to inquire into the capacity or powers of any Designated Subsidiary
Account Party or the officers, directors, partners or agents acting or
purporting to act on their behalf, and any Guaranteed Obligations made or
created in reliance upon the professed exercise of such powers shall be
guaranteed hereunder.

 

SECTION 9.07.           Subordination.  Any indebtedness of any Designated
Subsidiary Account Party now or hereafter owing to the Company is hereby
subordinated to the Guaranteed Obligations of each Designated Subsidiary Account
Party owing to the Guaranteed Creditors; and if the Administrative Agent so
requests at a time when an Event of Default exists, no Designated Subsidiary

 

69

--------------------------------------------------------------------------------


 

Account Party shall make, or be permitted to make, any payment to the Company in
respect of such indebtedness owed to the Company, but without affecting or
impairing in any manner the liability of the Company under the other provisions
of this Company Guaranty.  Prior to the transfer by the Company of any note or
negotiable instrument evidencing any of the indebtedness of any Designated
Subsidiary Account Party to the Company, the Company shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. Without limiting the generality of the foregoing, the Company
hereby agrees with the Guaranteed Creditors that it will not exercise any right
of subrogation which it may at any time otherwise have as a result of this
Company Guaranty (whether contractual, under Section 509 of the Bankruptcy Code
or otherwise) until all Guaranteed Obligations have been irrevocably paid in
full in cash.

 

SECTION 9.08.           Waiver.  (a) The Company waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any Designated Subsidiary Account
Party, any other guarantor or any other party, (ii) proceed against or exhaust
any security held from any Designated Subsidiary Account Party, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever.  The Company waives any defense based on or arising
out of any defense of any Designated Subsidiary Account Party, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Designated
Subsidiary Account Party, any other guarantor or any other party, or the
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Designated
Subsidiary Account Party other than payment in full of the Guaranteed
Obligations.  The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent or any other Guaranteed Creditor by
one or more judicial or non-judicial sales, whether or not every aspect of any
such sale is commercially reasonable (to the extent such sale is permitted by
applicable law), or exercise any other right or remedy the Guaranteed Creditors
may have against any Designated Subsidiary Account Party or any other party, or
any security, without affecting or impairing in any way the liability of the
Company hereunder except to the extent the Guaranteed Obligations have been
paid.  The Company waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of the
Company against any Designated Subsidiary Account Party or any other party or
any security.

 

(b)                                 The Company waives all presentments, demands
for performance, protests and notices, including notices of non-performance,
notices of protest, notices of dishonor, notices of acceptance of this Company
Guaranty, and notices of the existence, creation or incurring of new or
additional Guaranteed Obligations.  The Company assumes all responsibility for
being and keeping itself informed of each Designated Subsidiary Account Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of non-payment of the Guaranteed Obligations and the nature, scope and
extent of the risks which the Company assumes and incurs hereunder, and agrees
that the Guaranteed Creditors shall have no duty to advise the Company of
information known to them regarding such circumstances or risks.

 

(c)                                  The Company warrants and agrees that each
of the waivers set forth above in this Section 9.08 is made with full knowledge
of its significance and consequences, and such waivers shall be effective to the
maximum extent permitted by law.

 

SECTION 9.09.           Maximum Liability.  The provisions of this Company
Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Company under this Company Guaranty would otherwise be held
or determined to be avoidable, invalid or unenforceable on account of the amount
of the liability under this Company

 

70

--------------------------------------------------------------------------------


 

Guaranty or otherwise, then, notwithstanding any other provision of this Company
Guaranty to the contrary, the amount and scope of such liability shall, without
any further action by the Company or the Guaranteed Creditors, be automatically
limited and reduced to the highest amount that is valid and enforceable as
determined in such action or proceeding (such highest amount determined
hereunder being the “Maximum Liability”.  This Section with respect to the
Maximum Liability is intended solely to preserve the rights of the Guaranteed
Creditors to the maximum extent not subject to avoidance under applicable law,
and neither the Company nor any Designated Subsidiary Account Party nor any
other Person shall have any right or claim under this Section with respect to
the Maximum Liability, except to the extent necessary so that the obligations of
the Company hereunder shall not be rendered voidable under applicable law.  The
Company agrees that the Guaranteed Obligations may at any time and from time to
time exceed the Maximum Liability without impairing this Company Guaranty or
affecting the rights and remedies of the Guaranteed Creditors hereunder,
provided that, nothing in this sentence shall be construed to increase the
Company’s obligations hereunder beyond the Maximum Liability.

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.    Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronically
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

 

(i)                                     if to the Company, Validus Re and
Validus Americas (x) to it at Validus Holdings, Ltd., 29 Richmond Road, Pembroke
HM08 Bermuda, Attention: Chief Financial Officer (Facsimile: (441) 278-9090) and
(y) with a copy (in the case of a notice of a Default) to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036 Attention:
Steven Messina (Facsimile: (917) 777-3509);

 

(ii)                                  if to a Designated Subsidiary Account
Party, at the address specified opposite its signature below;

 

(iii)                               if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 1111 Fannin Street, Houston,
Texas 77002, Attention of Christina Masroor (Facsimile No. (713) 750-2223;
e-mail: Christina.m.masroor@jpmorgan.com), with a copy to JPMorgan Chase Bank,
N.A., 277 Park Avenue, 11th Floor, New York, New York 10172, Attention of
Brijendra Grewal (Facsimile No. (917) 456-3256; e-mail:
brijendra.s.grewal@jpmorgan.com); and

 

(iv)                              if to any other Lender, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to (x) Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender or
(y) Section 5.01(e)(x).  The Administrative Agent or the Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

71

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

SECTION 10.02.    Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by any Account
Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.02, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the issuance of
any Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent or any Lender may have had notice
or knowledge of such Default at the time.  In the case of any waiver, each
Account Party, the Administrative Agent and the Lenders shall be restored to
their former positions and rights hereunder and any Default or Event of Default
so waived shall be deemed to be cured and not continuing.  No such waiver shall
extend to any subsequent or other Default or Event of Default or impair any
right consequent thereon.

 

(b)                                 Neither this Agreement, any other Credit
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by each
Account Party and the Required Lenders or by each Account Party and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the amount of any amount due
pursuant to any Letter of Credit or Unpaid Drawing or reduce any interest or
fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date for reimbursement of any Unpaid
Drawing, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of the Commitments or any Letter of Credit, without the written
consent of each Lender affected thereby, (iv) change Section 2.13(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby or
change any of the provisions of this Section 10.02 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (v) release all or substantially all of the Collateral
(except as expressly provided in the Credit Documents) under all the Security
Documents, change in any material respect the definition of “Advance Rate” or
“Borrowing Base”, change in any material respect any provision of Section 2.10
or 2.16(b)(ii) or release the Company from the Company Guaranty (or change the
Company Guaranty in a manner that is materially adverse to the Lenders), without
the written consent of each Lender or (vi) change any provision of Article II
without the written consent of each LC Issuer affected thereby; and provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of any Agent or any LC Issuer hereunder without the prior
written consent of such Agent or such LC Issuer, as the case may be. 
Notwithstanding the foregoing or any other provision of this Agreement, any
provision of this Agreement may be amended or waived by an agreement in writing
entered into by the Company, the Super-Majority Lenders and the Administrative
Agent (and, if its rights or obligations are affected thereby, each LC Issuer
and the Issuing Agent) if (x) by the terms of such agreement the Commitment of
each Lender not consenting to the amendment or waiver provided for therein shall
terminate, and any Several Letters of Credit then outstanding shall either be
terminated, amended or returned and reissued, in each case to give effect to
such termination (it being understood that

 

72

--------------------------------------------------------------------------------


 

the Company may cause the Commitment of any such non-consenting Lender to be
assigned to one or more new Lenders in accordance with Section 10.04; provided
that no action shall be required to be taken by such non-consenting Lender
(including the execution of any Assignment and Assumption Agreement)) and (y) at
the time such amendment or waiver becomes effective, each Lender not consenting
thereto receives payment in full of all amounts owing to it or accrued for its
account under this Agreement.

 

SECTION 10.03.    Expenses; Indemnity; Damage Waiver.  (a) Each Account Party
jointly and severally agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Joint Lead Arrangers and
Joint Bookrunners and their Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel and all applicable foreign counsel, in
each case, of the Administrative Agent and one additional counsel for all
Lenders other than the Administrative Agent and additional counsel in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, and in each case to the extent invoiced, in connection with
the syndication of the credit facility provided for herein, the preparation and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated) or
protection of its rights hereunder or thereunder, (ii) all out-of-pocket
expenses of the Issuing Agent and each Fronting Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit hereunder, and
(iii) all reasonable and documented out-of-pocket expenses incurred by any
Agent, any Joint Lead Arranger and Joint Bookrunner or any Lender, including the
reasonable fees, charges and disbursements of one primary counsel and all
applicable foreign counsel, in each case, of the Administrative Agent and one
additional counsel for all Lenders other than the Administrative Agent and
additional counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses, and in each case to the extent
invoiced, in connection with the enforcement of its rights in connection with
this Agreement or the other Credit Documents, including its rights under this
Section, or in connection with the Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Letters of Credit.

 

(b)                                 Each Account Party jointly and severally
agrees to indemnify the Agents, the Joint Lead Arrangers and Joint Bookrunners
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for such
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or any other
transactions contemplated hereby, (ii) any Letter of Credit or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether such Indemnitee is
a party thereto or whether such claim, litigation, investigation or proceeding
is brought by the Company or any of its Subsidiaries or a third party; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any Related Party of such Indemnitee.

 

(c)                                  To the extent that any Account Party fails
to pay any amount required to be paid by it to an Agent, under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to such Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense

 

73

--------------------------------------------------------------------------------


 

or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent, in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no Account Party shall assert, and each Account Party hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, any Letter of Credit or the use of
the proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 10.04.    Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby except that (i) no Account
Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by such Account Party without such consent shall be null
and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment) with the prior written consent (such consent not to
be unreasonably withheld) of:

 

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof), provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

 

(B) the Administrative Agent and each LC Issuer.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 unless each of the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

74

--------------------------------------------------------------------------------


 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;

 

(E) the assignee shall be an NAIC Approved Bank that is not a parent, subsidiary
or Affiliate of any Account Party or any beneficiary under any Letter of Credit;
and

 

(F) if any Several Letters of Credit are then outstanding, no such assignment
shall be effective until all such outstanding Several Letters of Credit are
either amended or returned and reissued, in each case to give effect to such
assignment.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement
(provided that any liability of any Account Party to such assignee under
Section 2.06 or 2.12 shall be limited to the amount, if any, that would have
been payable thereunder by such Account Party in the absence of such assignment,
except to the extent any such amounts are attributable to a Change in Law), and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.06, 2.12 and 10.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Account Parties, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of
each Lender pursuant to the terms hereof from time to time (the “Register”). 
The entries in the Register shall be conclusive absent manifest error, and the
Account Parties, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Account
Parties, and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless

 

75

--------------------------------------------------------------------------------


 

the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of
any Account Party or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and Unpaid Drawings owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Account Parties, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, each Account Party agrees that each Participant shall be entitled
to the benefits of Sections 2.06 and 2.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13(c) as though it were a
Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.06 or 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent and the entitlement
to greater payment results solely from a Change in Law.  A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Account Parties, to comply with Section 2.12(e) as though it were a Lender Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Account Parties, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Letters of Credit or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Unpaid
Drawings or its other obligations under this Agreement) to any Person except to
the extent that such disclosure is necessary to establish that such Commitment,
Unpaid Drawing or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or

 

76

--------------------------------------------------------------------------------


 

assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

SECTION 10.05.    Survival.  All covenants, agreements, representations and
warranties made by any Account Party herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the issuance of any
Letters of Credit regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as any Letter of Credit is outstanding, any fee or
any other amount payable under this Agreement is outstanding and unpaid and so
long as the Total Commitment (and the Commitment of each Lender) has not expired
or terminated.  The provisions of Sections 2.06, 2.12 and 10.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the expiration or termination of the
Total Commitment (and the Commitment of each Lender) or the termination of this
Agreement or any provision hereof.

 

SECTION 10.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“PDF”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 10.07.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 10.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Account
Party against any of and all the obligations of such Account Party now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

77

--------------------------------------------------------------------------------


 

SECTION 10.09.    Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Account Party or its
properties in the courts of any jurisdiction.

 

(c)                                  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in connection with disputes arising out of this
Agreement or any other Credit Document in the manner provided for notices in
Section 10.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

(e)                                  Each Account Party hereby irrevocably
designates, appoints and empowers the Service of Process Agent, with offices on
the date hereof at 111 Eighth Avenue, New York, New York 10011, as its designee,
appointee and agent to receive, accept and acknowledge for and on its behalf,
and in respect of its property, service of any and all legal process, summons,
notices and documents which may be served in any such action or proceeding.  If
for any reason such designee, appointee and agent shall cease to be available to
act as such, each Account Party agrees to designate a new designee, appointee
and agent in New York City on the terms and for the purposes of this provision
reasonably satisfactory to the Administrative Agent under this Agreement.

 

SECTION 10.10.    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

78

--------------------------------------------------------------------------------


 

SECTION 10.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12. Confidentiality.  Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that (i) the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential in accordance with the terms of this
Agreement and (ii) that the applicable Agent or Lender shall be responsible for
any breach of this Section 10.12 by any of its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors), (b) to the extent requested by any regulatory authority or
self-regulatory body, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Account Party and its obligations, (g) with the consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Agent or
any Lender on a non-confidential basis from a source other than the Company
that, to the applicable Agent’s or Lender’s knowledge, is not subject to a
confidentiality undertaking with respect to the applicable Information.  For the
purposes of this Section, “Information” means all information now or hereafter
received from any Account Party relating to the Company, any Subsidiary of the
Company or their respective businesses, other than any such information that is
available to any Agent or any Lender on a non-confidential basis prior to
disclosure by any Account Party.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information or, in the case of any
Lender, such Lender has treated such Information in a manner consistent with
banking industry standards for the treatment of confidential information.  The
provisions of this Section 10.12 shall survive the termination of the Total
Commitment (and the Commitment of each Lender) and the other obligations arising
hereunder, but such survival shall only be for a period of two (2) years
following the Commitment Expiration Date.

 

SECTION 10.13. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Unpaid Drawings,
together with all fees, charges and other amounts which are treated as interest
on such amount or pursuant to any Letter of Credit under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender issuing or holding participation in such Letter of Credit in accordance
with applicable law, the rate of interest payable in respect of such Letter of
Credit hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Letter of Credit but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Letters of
Credit or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.

 

79

--------------------------------------------------------------------------------


 

SECTION 10.14. USA Patriot Act.  Each Lender hereby notifies the Company and
each other Account Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Account Party, which information includes the name and address
of each Account Party and other information that will allow such Lender to
identify each Account Party in accordance with the Patriot Act.

 

SECTION 10.15. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof), each Account Party
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Lenders are arm’s-length commercial transactions
between such Account Party and its Affiliates, on the one hand, and the Lenders
and their Affiliates, on the other hand, (B) such Account Party has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Account Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby; (ii) (A) each of the Lenders and their Affiliates is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Account Party or any of its Affiliates, or
any other Person and (B) no Lender or any of its Affiliates has any obligation
to such Account Party or any of its Affiliates with respect to the transactions
contemplated hereby except, in the case of a Lender, those obligations expressly
set forth herein; and (iii) each of the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of such Account Party and its Affiliates, and no Lender or any
of its Affiliates has any obligation to disclose any of such interests to such
Account Party or its Affiliates.  To the fullest extent permitted by law, each
Account Party hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 10.16. Termination of Existing LC Facility.  JPMorgan Chase Bank, N.A.,
in its capacity as Existing Administrative Agent, and The Bank of New York
Mellon (formerly the Bank of New York), in its capacity as Existing Collateral
Agent, hereby agree, acknowledge and confirm that upon the effectiveness of this
Agreement on the Effective Date and payment in full of any and all principal,
interest, fees and other amounts owing under or in connection with the Existing
LC Facility (as specified by the Existing Administrative Agent to the Company on
or prior to the Effective Date), all liabilities, obligations and indebtedness
owing by the Company and the Account Parties under the Existing LC Facility and
the Credit Documents as defined therein shall be automatically released,
discharged and satisfied in full, all of the Liens and security interests held
by the Existing Collateral Agent for the benefit of the Secured Creditors (as
defined in the Security Agreement referenced in the Existing LC Facility) in any
property of the Company or its Subsidiaries pursuant to the Credit Documents (as
defined in the Existing LC Facility) shall be automatically released and
terminated and the Existing LC Facility, the other Credit Documents as defined
therein and all related instruments, agreements and other documents shall be
automatically terminated (provided that any contingent and/or indemnity
obligations under the Existing LC Facility and such Credit Documents which
expressly survive termination thereof shall continue to remain in effect in
accordance therewith).

 

[Signature Pages Follow]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

Address:

VALIDUS HOLDINGS, LTD.

 

 

29 Richmond Road

 

Pembroke, HM08 Bermuda

By:

/s/ Joseph E. (Jeff) Consolino

Telephone: (441) 278-9000

Name: Joseph E. (Jeff) Consolino

Facsimile: (441) 278-9090

Title: President and Chief Financial Officer

 

 

 

 

Address:

VALIDUS REINSURANCE, LTD.

 

 

29 Richmond Road

 

Pembroke, HM08 Bermuda

By:

/s/ Jeff Sangster

Telephone: (441) 278-9000

Name: Jeff Sangster

Facsimile: (441) 278-9090

Title: Chief Financial Officer

 

 

 

 

Address:

VALIDUS RE AMERICAS, LTD.

 

 

29 Richmond Road

 

Pembroke, HM08 Bermuda

By:

/s/ Jeff Sangster

Telephone: (441) 278-9000

Name: Jeff Sangster

Facsimile: (441) 278-9090

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Administrative Agent and
as Issuing Agent

 

 

 

By

/s/ Brijendra Grewal

 

Name: Brijendra Grewal

 

Title: Vice President

 

 

 

JPMORGAN CHASE BANK, N.A., as Existing Administrative Agent

 

 

 

By

/s/ Brijendra Grewal

 

Name: Brijendra Grewal

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as Existing Collateral Agent

 

 

 

By

/s/ Glenn McKeever

 

Name: Glenn McKeever

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK SECURITIES INC., as Syndication Agent

 

 

 

By

/s/ John S. McGill

 

Name: John S. McGill

 

Title: Director

 

 

 

By

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

By

/s/ John S. McGill

 

Name: John S. McGill

 

Title: Director

 

 

 

By

/s/ Virginia Cosenza

 

Name: Virginia Cosenza

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

LLOYDS SECURITIES INC., as a Co-Documentation Agent

 

 

 

By

/s/ R. Herder

 

Name: R. Herder

 

Title: Managing Director

 

 

 

 

 

LLOYDS TSB BANK plc, as a Lender

 

 

 

By

/s/ Jalia R Franklin

 

Name: Jalia R Franklin

 

Title: Vice President — F014

 

 

 

By

/s/ Dennis McClellan

 

Name: Dennis McClellan

 

Title: Assistant Vice President — M040

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, individually as a Lender and as a Co-Documentation Agent

 

 

 

By

/s/ Douglas O’Bryan

 

Name: Douglas O’Bryan

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By

/s/ Karla Maloof

 

Name: Karla Maloof

 

Title: Head of Insurance North America

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

By

/s/ Lawrence Karp

 

Name: Lawrence Karp

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., LONDON BRANCH, as a Lender

 

 

 

By

/s/ M E R Sharman

 

Name: M E R Sharman

 

Title: Managing Director

 

 

 

By

/s/ N J Marchant

 

Name: N J Marchant

 

Title: Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

By

/s/ Michael Pensari

 

Name: Michael Pensari

 

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

By

/s/ CHATPHET SAIPETCH

 

Name: CHATPHET SAIPETCH

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

By

/s/ Thane Rattew

 

Name: Thane Rattew

 

Title: Managing Director

 

--------------------------------------------------------------------------------